Exhibit 10.2
 
EXECUTION COPY


TRANSITION AGREEMENT


This TRANSITION AGREEMENT (“Agreement”) is effective as of December 30, 2008
(“Effective Date”) by and between TD Bank, N.A., a national banking association,
and Commerce Bancorp LLC (formerly known as Commerce Bancorp, Inc.) a Delaware
limited liability company (“Commerce Bancorp,” and together with TD Bank, N.A.,
“TD”), on the one hand, and Commerce Bank/Harrisburg, a Pennsylvania banking
association (“Commerce Harrisburg” as successor to Commerce Bank/Harrisburg,
N.A., "Commerce N.A."), and Pennsylvania Commerce Bancorp, Inc., a Pennsylvania
corporation (“PA Bancorp,” and, together with Commerce Harrisburg and Commerce
N.A., “Harrisburg”), on the other hand.  Each of Harrisburg and TD is referred
to herein as “Party” and collectively as “Parties.”
 
WHEREAS, Commerce Bancorp, Commerce Bank/Harrisburg, N.A. (the predecessor to
Commerce Harrisburg) and PA Bancorp are parties to that Network Agreement dated
January 1, 1997 (as amended in April 2002 and September 29, 2004, the “Network
Agreement”) and Commerce Bank N.A. (now known as TD Bank, N.A.) (“CBNA”), and
Commerce Bank/Harrisburg, N.A. are parties to that Master Services Agreement
dated July 21, 2006 (together with its addenda, the “Master Services
Agreement”);
 
WHEREAS, the Parties wish to terminate the Network Agreement and the Master
Services Agreement prior to the expiration of their current term (together, the
“Prior Agreements”), and have determined that it will be mutually beneficial to
provide Harrisburg with an orderly and reasonable transition of certain services
and branding, and both Parties have agreed to cooperate in good faith to achieve
such transition;
 
NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
herein, and other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Parties hereto agree as follows:
 
ARTICLE I – PRIOR AGREEMENTS
Section 1.1.           Network Agreement.
 
(a)           Commerce Bancorp, Commerce Harrisburg and PA Bancorp hereby amend
the Network Agreement, pursuant to Section 13 thereof, to add a new Section 1.4
as follows:  “The parties may terminate this Agreement at any time, for any
reason or no reason, by mutual agreement.”
 
(b)           Commerce Bancorp, Commerce Harrisburg and PA Bancorp hereby amend
the Network Agreement, pursuant to Section 13 thereof, so that any obligations
of any party thereunder that were intended to survive its expiration or
termination, either explicitly or implicitly, will not survive such event.  Such
non-survival will not affect or modify the Parties’ obligations under this
Agreement.
 
(c)           Effective immediately after the effect of the amendments in
Section 1.1(a) and (b) and 1.2(a), Commerce Bancorp, Commerce Harrisburg and PA
Bancorp hereby terminate the Network Agreement.
 

--------------------------------------------------------------------------------


 
(d)           In full and final satisfaction of any obligations of TD to provide
marketing assistance to Harrisburg under Section 4.1(d) of the Network
Agreement, TD will pay Harrisburg the non-refundable amount of $250,000 on the
Effective Date.
 
Section 1.2.            Master Services Agreement.
 
(a)           TD Bank, N.A. (as successor to CBNA) and Commerce Harrisburg
hereby amend the Master Services Agreement, pursuant to Section 12 thereof, so
that any obligations of any party thereunder that were intended to survive its
expiration or termination, either explicitly or implicitly, will not survive
such event.  Such non-survival will not affect or modify the Parties’
obligations under this Agreement.
 
(b)           Effective immediately after the effect of the amendments in
Sections 1.1 and 1.2(a), TD Bank, N.A. (as successor to CBNA) and Commerce
Harrisburg hereby terminate the Master Services Agreement.
 
Section 1.3.            Releases.
 
(a)           Subject to Harrisburg’s payment of any fee obligations accruing
under the Prior Agreements prior to the Effective Date (which fees are set forth
on Exhibit A hereto), TD hereby forever and irrevocably releases and discharges
Harrisburg and its Affiliates and their respective officers, directors,
employees, agents and representatives (such Affiliates and all such persons,
“Related Parties”) from all pending and potential claims, demands, actions,
suits, liabilities, losses, obligations, fees and costs of whatever nature,
whether known or unknown, pending or future, certain or contingent
(“Liabilities”) arising out of or relating to (i) the Prior Agreements (and the
Lewis Road sublease referenced in Section 3.3) and Harrisburg’s compliance
therewith and performance or non-performance thereunder; (ii) any rights and
remedies reserved by TD in the August 26, 2008 and October 9, 2008 letters from
Simpson Thacher & Bartlett LLP to J. Douglas Baldridge of Venable LLP; and (iii)
Harrisburg's marketing campaign and all customer communications made by or on
behalf of Harrisburg or its Affiliates prior to the Effective Date to announce
Harrisburg’s new brand and the Republic Merger (as defined in Section
4.1(b)).  The term “Affiliates” shall mean any person or entity that directly or
indirectly controls, is controlled by, or is under common control with a Party,
and for greater certainty, with respect to TD, does not include TD AMERITRADE
Holding Corporation.
 
(b)           Subject to TD’s compliance with the payment obligations set forth
in Sections 1.1(d) and 3.3, Harrisburg hereby forever and irrevocably releases
and discharges TD and its Related Parties from all Liabilities arising out of or
relating to (i) the Prior Agreements (and the Lewis Road sublease referenced in
Section 3.3) and TD’s compliance therewith and performance or non-performance
thereunder; (ii) the allegations in the August 21, 2008 and October 2, 2008
letters from J. Douglas Baldridge of Venable LLP to Simpson Thacher & Bartlett
LLP; and (iii) TD’s marketing campaign and all customer communications made by
or on behalf of TD or its Affiliates prior to the Effective Date to announce
TD’s new brand in the United States.
 
(c)           The releases in Sections 1.3(a) and (b) shall not affect either
Party’s right to bring a claim, action, suit, arbitration or other proceeding
(“Action”) against the other Party
 
2

--------------------------------------------------------------------------------


 
based upon (i) a breach of this Agreement (including any breaches of Articles
II, III and  IV herein) or any other separate agreement between the Parties or
their respective Related Parties (other than the Prior Agreements and the Lewis
Road agreement); (ii) any act or omission of either Party not arising out of or
relating to the Prior Agreements (except to the extent specifically released by
Sections 1.3(a)(ii) or 1.3(a)(iii) and 1.3(b)(ii) or 1.3(b)(iii); or (iii) or
specifically limited by Section 1.3(d)).
 
(d)           The releases in Sections 1.3(a) and (b) shall not affect either
Party’s right to bring an Action against the other Party or the other Party's
Related Parties for any direct damages, proceeds, settlements or awards paid by
the first Party to a third party (and any out-of-pocket attorney's fees paid by
the first Party to defend such third party Action) to the extent arising from or
relating to a third-party Action brought against the first Party or one of its
Related Parties for any misuse, mishandling or unauthorized access to or
disclosure of such third party’s confidential information by the other Party or
the other Parties' Affiliates at any time prior to the Effective Date, including
with respect to third-party claims for breach of privacy laws and regulations
against a Party or its Related Parties caused by the other Party or the other
Party's Related Parties.  Each Party represents to the other Party that such
Party does not know or have reason to know of any basis for any such third-party
Action as of the Effective Date.
 
ARTICLE II – SERVICES
Section 2.1.           Services.
 
(a)           From and after the Effective Date, TD will provide (or cause to be
provided) to Harrisburg the services listed on Schedule A (the "Services") until
the following cessation dates: (i) for the accommodation banking services
("Accommodation Banking Services"), until 11:59 pm on December 31, 2008 (or as
soon as practicable thereafter, to the extent a delay in cessation is caused by
any third-party action beyond TD’s reasonable control); (ii) all services
described on Schedule A-1 ("Core Services"), until 11:59 pm on July 15, 2009, or
at Harrisburg's option, provided that Harrisburg gives TD at least five (5) days
advance notice for such extension, until 11:59 pm on August 15, 2009 and
(iii) for the services described on Schedule A-2 ("Tail Services"), until 11:59
pm on August 15, 2009.  Pursuant to Section 2.1(e), Harrisburg may terminate
individual services or all services in (ii) and (iii) above at a date earlier
than as set forth above.
 
(b)           TD shall provide, or cause the Services to be provided (i) by
competent professionals in the same scope and manner and with quality and
service standards consistent with past practice for the provision of such
services to Harrisburg prior to the Effective Date; and (ii) in compliance with
all applicable laws, rules and regulations.  TD shall not allow any Services to
be changed during the Services Term (as defined in Section 8.1), other than
non-material changes that do not adversely affect their timeliness, features or
functionality.  TD shall not suspend or allow any Services to be suspended or
discontinued during their respective terms, except in accordance with Section
3.2.  Further, TD shall be responsible for correcting, at its expense, errors
caused by TD, its Affiliates or contractors in the performance of the Services
or the retrieval or provision of any data or images to Harrisburg.
 
3

--------------------------------------------------------------------------------


 
 
(c)           TD may retain third parties to assist in providing the Services,
provided that (i) TD is liable hereunder for their compliance with this
Agreement; (ii) upon request, such third parties will sign reasonable agreements
to protect any Confidential Information (as defined in Article IX) of
Harrisburg; and (iii) if Harrisburg wishes to continue any of the Services
provided by such third parties after the Services Term, Harrisburg shall
contract directly with such third parties and be solely and directly responsible
for all applicable fees.
 
(d)           The Parties agree that TD is initially obligated to provide only
those specific services included in the Services, even if other services were
provided to Harrisburg under the Network Agreement or Master Services
Agreement.  If at any time after the Effective Date, either Party discovers that
TD or any of its Affiliates has historically provided any other service to
Harrisburg that is not initially listed on Schedule A (each, a “Historical
Service”), TD will provide or cause such Historical Service to be provided to
Harrisburg in a manner that is consistent or substantially consistent with past
practice, for the Services Term and for the fees historically charged to
Harrisburg, and such Historical Service shall be included in the definition of
“Services” for all purposes hereunder.  If at any time after the Effective Date,
the Parties agree, in the sole discretion of each Party, for TD to provide to
Harrisburg (i) new services that are not included in the Services or the
Historical Services or (ii) any material modifications or supplements to the
Services or Historical Services as currently provided as of the Effective Date
(each of (i) and (ii), an “Additional Service”), the Parties shall execute
additional addenda to be included in Schedule A and such Additional Services
shall be included in the definition of “Services” for all purposes hereunder.
 
(e)           Harrisburg may terminate the provision of any Service hereunder
for convenience, effective 30 days after written notice thereof to TD.  Upon the
effective date of such termination, TD shall have no further obligation to
provide any such Service, and fees for the terminated Service will no longer
accrue but all other terms and conditions in this Agreement shall remain in full
force and effect.
 
(f)           If the Republic Merger (as defined in Section 4.1(b)) changes
Harrisburg's requirements under any pre-existing Services, the Parties will
cooperate in good faith to accommodate changes that are nominal in nature and
that do not increase the cost to TD of providing such Services in a material
way, such as for example, the addition of logos or new names provided by
Harrisburg that comply with Article IV to materials traditionally processed by
TD for Harrisburg; the inclusion of Harrisburg merger mailer announcements that
comply with Article IV and Section 6.2 in customer communications and statements
traditionally processed by TD; and minor alterations in the manner information
is reported or organized, to be able to identify data relating to
Harrisburg.  Harrisburg will pay all incremental out-of-pocket fees of TD and a
mutually agreed amount for TD’s incremental internal costs as a result of the
above changes.  For clarity, Harrisburg acknowledges and agrees that TD is not
required to accommodate any request for Services by Harrisburg to integrate with
Harrisburg the back-end or infrastructure of Republic First Bancorp, Inc. as a
result of the Republic Merger, or to assist with or provide marketing
communications to be made by or on behalf of the Republic First Bancorp, Inc.
business after the Republic Merger.  The Services, as required to be provided in
this Agreement, shall continue to be provided after the Republic Merger solely
with respect to Harrisburg’s legacy branches and business operations and the
continuation of such business
 
4

--------------------------------------------------------------------------------


 
operations (including new branches of the Harrisburg business) after the
relevant transaction is effectuated.
 
(g)           Both Parties acknowledge and agree that (subject to Section 2.6)
no Services will be provided to Harrisburg after August 15, 2009.     
 
Section 2.2.           Project Team.  TD hereby designates Robert W. Pompey and
his designees, and Harrisburg hereby designates Mark A. Ritter and his
designees, to act as lead coordinators and contact persons for the Services and
related transition matters (the “Project Team Managers”), which may be amended
by either Party upon notice.  The Parties acknowledge that they have, as of the
Effective Date, agreed upon a transition project plan (the “Transition Plan”)
that identifies the tasks and efforts that are necessary for an orderly
transition of the Services to Harrisburg and agree to make all commercially
reasonable best efforts to perform in a timely and reasonable manner their
respective requests for information, tasks, duties and obligations thereunder,
and to direct all communications regarding the Transition Plan to the Project
Team Managers.  Each Party shall keep its Project Team Manager apprised of all
material issues regarding the Transition Plan throughout the Services Term.  If
a Party becomes aware of any problems regarding the Transition Plan or any
circumstances that may cause or have caused a delay in Harrisburg’s transition
process, it shall promptly inform its Project Team Manager and that Project Team
Manager shall promptly inform the Project Team Manager of the other Party and
such persons shall, as may be appropriate, confer in good faith on the
appropriate response, amend the Transition Plan accordingly, and design a
responsive plan of action in order to ensure that all the Services can be
transitioned in an orderly manner by the end of the Services Term.
 
Section 2.3.            Cooperation.
 
(a)           Each Party shall provide the other Party and the other Party's
vendors and contractors with all resources, notices and cooperation as may be
reasonably necessary or desirable for (i) performance of the Services, (ii)
effectuation of the Transition Plan in a timely manner  (including without
limitation any related testing, data and image retrieval and conversion, and
systems transition); (ii) resolution of any problems with respect to the
Services or the Transition Plan; and (iii) timely, orderly and cost-effective
transition of Harrisburg from use of the Services.  Both Parties agree that time
is of the essence in the performance of their respective obligations required in
order for the transition of Harrisburg to be accomplished in an effective and
orderly manner by the dates set forth in Section 2.1 above.
 
(b)           Each Party shall provide the other Party and the other Party's
vendors and contractors with reasonable access to its relevant personnel,
premises, equipment and information, provided that such access (i) will be
pursuant to a reasonably necessary request by the other Party, and (ii) complies
with reasonable provisions of confidentiality.  Without limiting the generality
of the foregoing, TD agrees that it will take all necessary actions during the
Services Term to effectuate the retrieval, conversion and migration of
Harrisburg’s data and images to Harrisburg’s systems in a timely manner within
the dates set forth in Section 2.1 above.  The Parties agree to cooperate
further in good faith to effect Harrisburg’s transition of Services as
contemplated under this Agreement.
 
5

--------------------------------------------------------------------------------


 
(c)           During and for a reasonable time after the Services Term, TD
agrees to be reasonably responsive to Harrisburg's and its successors’
reasonable requests for data, materials and information relating to Services
that were provided pursuant to this Agreement or the Prior Agreements and/or
data and information that was collected or stored as a result
thereof.  Harrisburg agrees to pay TD’s reasonable expenses to comply with such
requests after the Services Term.


(d)           The Parties agree to cooperate in good faith in the event either
Party is required to respond to any governmental request for information
relating to the Services that were provided pursuant to this Agreement or the
Prior Agreements and/or data and information that was collected or stored as a
result thereof, or any audit with respect thereto.


Section 2.4.            Transition Milestones.  The Parties agree to use
commercially reasonable best efforts to complete the milestone events set forth
in Schedule B.  For clarity, any failure by Harrisburg or TD to meet the
milestone events set forth in Schedule B will not affect Harrisburg’s right to
receive the incentive fees set forth in Section 3.4.  Whenever a milestone date
is materially missed, the Parties agree to confer promptly to develop a plan of
action to keep the transition on course to meet the dates set forth in Section
2.1(a).  Nothing herein is intended to take away from the Project Team Managers
the flexibility to mutually agree to changes in the Transition Plan, provided
that neither Project Team Manager shall have the authority to request or consent
to an extension of any dates set forth in Section 2.1(a).
 
Section 2.5.            Personnel.  Each of TD and Harrisburg agrees that TD is
an independent contractor of Harrisburg, and this Agreement does not create a
partnership, agency, fiduciary or joint venture relationship between the Parties
or an employment relationship between a Party and the other Party’s employees or
contractors.  Neither Party is authorized to enter into agreements or create
obligations on behalf of the other Party.  Each Party shall be solely
responsible for, with respect to its own employees and contractors: (i) filing
on a timely basis, tax returns, payments and all other documents with respect
thereto; (ii) paying all compensation, workers’ compensation, disability
benefits, taxes and unemployment insurance; (iii) making all withholdings and
deductions; and (iv) maintaining their eligibility or entitlement (or lack
thereof) to any benefit under any employee benefit plan (including, without
limitation, those that are subject to the Employee Retirement Income Security
Act of 1974, as amended), incentive, compensation or other employee program or
policy.
 
Section 2.6.           Harrisburg Data and Images.   TD agrees to retrieve and
deliver to Harrisburg in a timely manner the data and images of Harrisburg
required for the effectuation of the Transition Plan and milestone events set
forth on Schedule B.  All such data and images shall be and remain at all times
the property of Harrisburg, whether in the possession or control of TD, its
Related Parties or its contractors.  TD shall pay its own internal and
out-of-pocket costs with respect to the foregoing, including costs for CGI or
any other contractors and suppliers it engages in connection therewith and for
all equipment and software purchased by or on behalf of TD prior to the
Effective Date.  Any costs with respect to hardware, software, equipment or
third party rights to be incurred pursuant to this Section 2.6 after the
Effective Date shall be governed by Section 3.4 hereunder.  Notwithstanding
Section 2.1(a)(iii), the Parties acknowledge and agree that the Transition Plan
cannot be completed until and unless at least seven (7) years of Harrisburg data
and images are accurately retrieved and delivered to Harrisburg.  TD agrees that
 
6

--------------------------------------------------------------------------------


 
if TD has not provided to Harrisburg all data and images necessary for the full
transition of Harrisburg's banking operations by August 15, 2009, TD will at its
expense continue to store and provide access to such data and images for
Harrisburg until such provision of data and images is complete and TD has
delivered to Harrisburg, in a medium, to be mutually agreed to by the parties,
all such data and images.  TD agrees that at no time will Harrisburg be denied
both (x) possession of its data and images and (y) TD’s services with respect to
storing and allowing access to same.
 
ARTICLE III – FEES
Section 3.1.           Fees for Services.  Harrisburg shall pay TD the fees
specified in Schedule A for the Services, subject to any terms and conditions
therein.  Other than the fees specified on Schedule A and the reimbursement of
certain pass-through expenses as set forth in Section 3.4, no other compensation
is due to TD for the Services provided hereunder.  For any such fees that are
charged on a per-unit basis per Schedule A, TD shall not increase the per-unit
rates during the Term, except to pass through (i) its own higher out-of-pocket
costs solely to the extent arising under existing third-party agreements under
which TD procures the item (e.g., the costs of credit reports furnished by third
parties), (ii) increases of external costs beyond TD’s control (e.g., increases
in postage or shipping costs), in a manner consistent with historical practice,
or (iii) higher costs pursuant to Section 2.1(f).  For clarity, Harrisburg
acknowledges that (a) if Harrisburg increases the volume of Services provided by
TD on a per-unit basis, its overall cost for such Services will increase, and
(b) no fees paid by Harrisburg for the Services shall be construed as a payment
for the use of any intellectual property of TD during the Term, whether pursuant
to Section 4.1(a) or otherwise.  Absent any conflicting language in Schedule A,
which shall control in such circumstances, or a new written agreement signed by
the Parties, TD shall send invoices to Harrisburg, and Harrisburg shall pay such
invoices, in accordance with historical practices.  Any undisputed amounts
payable shall bear interest from the fifth day after their due date, at a rate
of 1% over the prime interest rate published by The Wall Street Journal on such
date.
 
Section 3.2.           Suspension of Services.  If Harrisburg fails to pay any
undisputed amounts due for the Services, and fails to cure within 30 days after
written notice from TD, TD shall have the right, upon notice to Harrisburg, to
suspend providing the applicable Services until such payment, together with any
interest thereon as provided in Section 3.1, is received.  TD shall send notice
of suspension at least five days prior to the suspension date.  The Services
Term shall not be modified or extended in any manner as a result of any such
period of suspension.
 
Section 3.3.           Furniture and Lease  Payments.  On the Effective Date, TD
will pay Harrisburg the non-refundable amounts of (i) $107,527.79 for call
center furniture previously provided to TD and invoiced by Harrisburg, and (ii)
$42,472.21 for rent on the Lewis Road office space sublease.  Upon receipt of
the foregoing payments, the furniture shall be fully paid for and the Lewis Road
sublease will automatically terminate.
 
Section 3.4.           Other Fees and Expenses.  Absent any specific provisions
to the contrary in this Agreement, each Party agrees to pay all internal and
out-of-pocket fees, costs and expenses (including personnel salaries and
increases, contractor and vendor fees) it and its Affiliates incur in connection
with the Transition Plan and Harrisburg’s transition from the Prior
 
7

--------------------------------------------------------------------------------


 
Agreements and all activities performed in connection therewith.  If either
Party incurs an expense in connection with the purchase or acquisition of
hardware, software, equipment or third-party rights that will remain with and be
owned, leased or licensed by the other Party after the Services Term, the Party
that will retain such hardware, software, equipment or third-party rights will
be responsible for the expense associated with its purchase or acquisition and
shall have the right to agree in advance to the price and terms upon which it
will be purchased or acquired.  If from and after the Effective Date, the
Parties agree that hardware, software, equipment or third-party rights must be
purchased or acquired during the Services Term that will not be retained by
either Party thereafter, the Parties must agree beforehand as to the price and
purchase terms.  When such items are no longer needed, the Parties will make a
reasonable effort to sell such items and shall split evenly any proceeds
obtained from the sale thereof.
 
Section 3.5.           Incentive Fee.  TD will pay to Harrisburg a
non-refundable fee for reimbursement of transition costs (“Incentive Fee”) as
follows:  (i) US $6,000,000 if (a) all Services other than Tail Services
terminate by July 15, 2009 (except any continuation of accommodation banking
caused by TD) and (b) subject to Section 2.6, all Tail Services terminate by or
on August 15, 2009; or (ii) US $3,250,000 if (a) all Services other than Tail
Services terminate on or after July 16, 2009 but before or on August 15, 2009
and (b) subject to Section 2.6, all Tail Services terminate by or on August 15,
2009.  Harrisburg will not be penalized, and will not lose its right to receive
the above Incentive Fee, if it misses any of the above deadlines due to delay
caused by TD or its Affiliates or their respective contractors.  If Harrisburg
qualifies for the Incentive Fee, it will be paid by TD on August 17, 2009 by
check or wire transfer.  Harrisburg agrees that TD is obligated to pay an
Incentive Fee only if Harrisburg meets either of the above sets of deadlines,
and Harrisburg agrees that it will not be entitled to any pro rata payment for
any partial satisfaction thereof.  If the Services are terminated by the dates
noted above, the Incentive Fee shall be paid to Harrisburg and TD shall not
withhold such payment on account of alleged breaches of other provisions of this
Agreement or based on any other dispute or action between the Parties or their
Affiliates.
 
ARTICLE IV  – TRADEMARKS AND TRADE DRESS
Section 4.1.           License.
 
(a)           From the Effective Date until the earlier of (i) September 30,
2009 or (ii) the date that Harrisburg notifies TD in writing that Harrisburg no
longer needs the license herein (the “License Term”), TD hereby grants
Harrisburg a non-exclusive, royalty-free license to use the trademarks, service
marks, logos and domain names of TD and its Affiliates set forth on Schedule C
and the name “Commerce Bank/Harrisburg” (the “Prior Marks”) in the form and
manner consistent with past practice.  For clarity, Harrisburg may use the Prior
Marks only on corporate offices, centers (including the Lewis Road facility),
and bank branches that are physically located in the Pennsylvania counties
comprising the territory on Schedule D (the “Territory”), but may use the Prior
Marks, subject to the last sentence of Section 4.1(b)(iv), in websites, customer
and corporate communications, advertising and promotional materials published,
accessible or distributed anywhere to promote Harrisburg’s banking operations
located in the Territory.
 
8

--------------------------------------------------------------------------------


 
(b)           (i)  During the License Term, Harrisburg may use the Prior Marks
only in their exact form depicted on Schedule C, or, with respect to “Commerce
Bank/Harrisburg” in the form and manner consistent with past practice and,
except as provided in subsections (ii) and (iii) below, may not combine any
Prior Marks with other trademarks.  Subject to the foregoing sentence and the
other provisions of this Article IV, Harrisburg may, during the License Term,
adopt new branding that incorporates the Prior Marks in the regular course of
its business to designate new financial products and services and conduct
customer promotions for the Harrisburg operations.
 
(ii)           During the License Term, subject to the proviso in Section
4.1(b)(iii), Harrisburg may use the names “Commerce Bank,” “Commerce
Bank/Harrisburg” and Pennsylvania Commerce Bancorp, Inc. as a trademark
(including in the Frutiger or Univers Black Oblique typefaces and/or in the
color red), and/or use the red “C” logo, in each case, in the same communication
as Harrisburg’s proposed new Primary Brand (as defined in Section 4.2(a)) and/or
the names and logos of Republic First Bancorp, Inc. and its banking subsidiary,
solely (a) in direct mailings and other direct communications (including, by way
of example, in on-premises bank branch announcements and materials) to its
existing customers and/or on the website www.commercepc.com (or any other
websites operated or controlled by Harrisburg), to announce or promote that the
merger between PA Bancorp and Republic First Bancorp, Inc. (the “Republic
Merger”) is planned or has occurred and/or that there will be a transition of
the “Commerce Bank” brand to the new Primary Brand; (b) as otherwise required
for regulatory and governmental purposes; or (c) as permitted as a “fair use”
under applicable law.  By way of example, Harrisburg may use “[new Primary
Brand] Bank, formerly Commerce Bank” and "Commerce Bank will become [new Primary
Brand] Bank" but may not use “[new Primary Brand] Commerce Bank.”
 
(iii)            Without limiting Section 4.1(b)(ii), Harrisburg may also use
(a) the names “Commerce Bank,” “Commerce Bank/Harrisburg” and Pennsylvania
Commerce Bancorp, Inc. as a trademark (including in the Frutiger or Univers
Black Oblique typefaces and/or in the color red) and/or (b) use the red “C”
logo, in each case, in the same communication as Harrisburg’s proposed new
Primary Brand (as defined in Section 4.2(a)) and/or the names and logos of
Republic First Bancorp, Inc. and its banking subsidiary, in the Territory from
the Effective Date until September 30, 2009, to announce or promote that the
Republic Merger is planned or has occurred and/or that there will be a
transition of the “Commerce Bank” brand to the new Primary Brand, and
solely:  (i) for signage, collateral, and other physical or tangible materials
owned, controlled or leased by Harrisburg or the surviving entity of the
Republic Merger (the “Republic Survivor”) that are physically located within the
Territory; (ii) for advertising placement in newspapers, magazines or other
print media that are exclusively or primarily distributed and targeted or
directed towards residents in the Territory (including the most
Territory-specific edition available of print media with wider general
circulation), subject to a reasonable disclaimer making clear that Harrisburg is
not an affiliate of TD such as, by way of example, “Commerce Bank is not an
affiliate of TD Bank”; (iii) for advertising placement in radio and television
stations that are exclusively or primarily targeted or directed towards
residents in the Territory, subject to a reasonable disclaimer making clear that
Harrisburg is not an affiliate of TD such as, by way of example, “Commerce Bank
is not an affiliate of TD Bank”; and (iv) on the website www.commercepc.com (or
any other websites operated or controlled by Harrisburg); provided that, in each
case of such uses in subsections 4.1(b)(ii) and (iii),
 
9

--------------------------------------------------------------------------------


 
Harrisburg will not (x) suggest, in violation of applicable law, that TD or its
Affiliates is affiliated with or endorses Harrisburg, Republic First Bancorp,
Inc. or the Republic Survivor, (y) display the “Commerce Bank” and/or “Commerce
Bank/Harrisburg” trademark and/or the red “C” logo in an unfavorable visual
manner (e.g., distorting or breaking the “C” logo), and/or (z) depict the
likeness of any past or current "director" or "senior executive officer" (each
as defined in 12 C.F.R. 5.51(c)(1) and (3), respectively) of TD or its
predecessors or of its Affiliates.  For clarity, Harrisburg will not breach this
Section 4.1(b)(iii) or the last sentence of Section 4.1(b)(iv) if persons
outside the Territory access, possess, view or hear any materials or media that
comply with the above criteria in (i)-(iv) so long as Harrisburg otherwise
complies with this Section 4.1(b)(iii).
 
(iv)           Without limiting Section 4.1(a), 4.1(b)(ii) or (iii) or Section
4.2(d) below, Harrisburg may at any time during or after the License Term also
use the names “Commerce Bank/Harrisburg” and/or “Pennsylvania Commerce Bancorp,
Inc.,” alone or with other names or logos, in a type font or other manner that
does not give it substantial prominence or distinction, not in the color red,
not using the standalone “C” logo, and not in the Frutiger or Univers Black
Oblique type font on any materials or in any media inside or outside the
Territory (including in connection with Harrisburg’s transition to a new Primary
Brand, the Republic Merger, communications to customers of Republic First
Bancorp, Inc., employment descriptions in individual biographies, and for legal
and regulatory purposes) and such use shall be considered “fair use” provided
that such use does not otherwise suggest, in violation of applicable law, that
TD or its Affiliates is affiliated with or endorses Harrisburg, Republic First
Bancorp, Inc. or the Republic Survivor.  Without limiting Section 4.1(a) with
respect to Prior Marks other than the exact trademarks “C,” “Commerce,” or
“Commerce Bank,” Harrisburg agrees that, during the License Term, it will not
use the name “Commerce Bank” or “Commerce” or a standalone “C” logo on any
materials for wide or general public distribution outside the Territory
(excluding Harrisburg websites and communications to existing customers outside
the Territory who bank at Harrisburg branches within the Territory) or in any
print, radio or television media exclusively or primarily targeted or directed
towards residents outside the Territory, except for use of the name “Commerce
Bank/Harrisburg” and/or “Pennsylvania Commerce Bancorp, Inc.” and except as
otherwise required for legal or regulatory purposes or employment and similar
descriptions in individual biographies.
 
(c)           Harrisburg will use such Prior Marks solely in a manner and solely
in connection with products and services that maintain quality levels consistent
with those employed by Harrisburg prior to the Effective Date.  Subject to the
foregoing obligation and the other provisions of this Article IV, Harrisburg may
create or acquire from others new materials, merchandise and promotional
programs and banking products that bear the Prior Marks and the other names
referenced in Section 4.1(b)(ii) solely as permitted by Section 4.1(b)
above.  Any goodwill of the Prior Marks generated by Harrisburg’s use thereof
shall inure to TD as owner.  Harrisburg shall not, during or after the License
Term, directly or indirectly, contest the validity or ownership of any
registered trademarks or pending applications on Schedule C.
 
(d)           At the end of the License Term, Harrisburg has no obligation to
destroy or return to TD (or to cause third parties to destroy or return to TD or
to Harrisburg ) or to refuse to honor any documents, materials or items bearing
the Prior Marks that are no longer in its or its Affiliates’ possession or
control (including checks, check covers, debit cards, credit cards,
 
10

--------------------------------------------------------------------------------


 
deposit slips and withdrawal slips in the possession of customers).  Harrisburg
has no obligation to request the deletion of the Prior Marks after the Term from
any Yellow Pages or other directory listings, trade directories, third-party web
sites, governmental records (except as provided in Section 4.4), or other
third-party publications and materials not controlled by Harrisburg or its
Affiliates, provided that Harrisburg will not renew or take other actions to
prolong the use or display of the Prior Marks by such sources after the License
Term and will reasonably cooperate with TD in all attempts to cancel or end such
use or display.
 
(e)           Notwithstanding anything to the contrary in Section 4.6 below, if
a Party becomes aware of any accidental, unintentional, nominal, or residual use
of a Prior Mark or a mark on Schedule E by Harrisburg after the License Term
that is inconsistent with the provisions of this Article IV, it shall promptly
notify the other Party.  Such use shall not breach this Agreement, if Harrisburg
immediately takes corrective action to cease or remove such use, subject to
Section 4.1(d).


(f)           Harrisburg acknowledges and agrees that TD has no obligation,
either express or implied, to (I) extend this trademark license after September
30, 2009; or (II) take any action after such date to assist harrisburg in
transitioning to new trademarks or in mitigating its costs or expenses in
connection therewith.  Harrisburg waives all of its rights (under this Agreement
or otherwise) to request or claim any of the foregoing.


Section 4.2.           Harrisburg’s New Trademarks.
 
(a)           Primary Trademark.  Harrisburg agrees that, by September 30, 2009,
Harrisburg will adopt a new primary trademark, service mark, and logo to replace
the “Commerce Bank” trademark and the “C” logo (“Primary Brand”) that does not
(i) begin with “Com,” (ii) contain the word “commerce” or any composite or
foreign equivalent thereof (e.g., Commerz or CommerceOne); (iii) use a
standalone “C” in a logo in any color or font; (iv) contain any of the word-only
trademarks or service marks listed on Schedule C, or any of the terms on
Schedule E (or their foreign equivalents), in each case, in any font or color;
(v) contain any of the exact logos on Schedule C, and/or (vi) use the Frutiger
or Univers Black Oblique fonts.  Harrisburg may change its Primary Brand at any
time before or after September 30, 2009, and agrees that all of the above
criteria will apply to any new Primary Brand, except the requirement in
subsection 4.2(a)(i) shall expire on September 30, 2012.
 
(b)           Other Trademarks.  Harrisburg agrees that, after the License Term,
Harrisburg will not adopt or use for banking, financial or insurance services
any other trademark, service mark, logo or domain name (subject to Section 4.4)
that (i) contains the word “commerce” or any composite or foreign equivalent
thereof (e.g., Commerz or CommerceOne); (ii) uses a standalone “C” in a logo in
any color or font; or (iii) contains any of the word-only trademarks or service
marks listed on Schedule C, or any of the terms on Schedule E (or their foreign
equivalents), in each case, in any font or color, (iv) contain any of the exact
logos on Schedule C, provided that Harrisburg may adopt and use or announce the
term “Red [day of week]” after September 30, 2010.  Harrisburg agrees that until
September 30, 2012, Harrisburg will not adopt or use in the banking, financial
or insurance services any trademark, service mark, logo or domain name in the
Frutiger or Univers Black Oblique fonts, provided that if a Party
 
11

--------------------------------------------------------------------------------


 
becomes aware of any accidental, unintentional, nominal or residual use of
either font before such date, it shall promptly notify the other Party, and such
use shall not breach this Agreement if Harrisburg immediately takes such action
to cease or remove such use.
 
(c)           Other Generic Terms.  Notwithstanding any other provisions of this
Article IV, at any time during and after the License Term,  TD agrees that
Harrisburg or its successors may use (i) the words on Schedule E in their fair,
generic or descriptive sense, and (ii) any word or element contained in a
trademark on Schedule C that is not listed on Schedule E in a fair, generic or
descriptive sense, or as part of trademarks, service marks, slogans and other
branding, whether standing alone or contained in another trademark, provided
that Sections 4.2(a) or (b) are not violated.


(d)           Fair Use.  Notwithstanding any other provision of this Article IV,
TD agrees that, during and after the License Term, Harrisburg has the right to
make “fair use” of TD’s trademarks and service marks under U.S. law, provided
that such right shall not be construed or asserted to limit any of Harrisburg’s
obligations under Sections 4.1(b)(iv) (last sentence), 4.2(a) or 4.2(b).  Except
for the provision on agreed “fair use” in Section 4.1(b)(iv) with respect to
“Commerce Bank/Harrisburg,” and without limiting Harrisburg’s obligations under
Sections 4.2(a) or (b), each Party reserves its rights as to whether any other
use by Harrisburg of the “Commerce” or “Commerce Bank” name (other than as
“Commerce Bank/Harrisburg”) after the License Term constitutes a “fair use”
under U.S. law, and Harrisburg agrees that the release in Section 4.6 shall not
apply to any such use.


Section 4.3.           Coin Counters and ATM Machines.
 
(a)           Harrisburg agrees that, after September 30, 2009, it will not
adopt or use any trade dress or look and feel for any “Penny Arcade” coin
counters displayed at Harrisburg bank branches that uses or displays (i) the
name “Penny” and/or “Arcade”; (ii) a character named “Penny” or a juvenile
female character that is substantially similar under U.S. copyright law or
confusingly similar under U.S. trademark law to TD’s current “Penny” character;
(iii) the audio and/or visual material displayed on TD’s “Penny Arcade” coin
counter screens as of the Effective Date; and/or (iv) any of the Prior Marks or
the trademarks listed on Schedule E.  TD agrees that if Harrisburg complies with
the criteria in subsections (i)-(iv), TD, for itself and its Affiliates, hereby
forever and irrevocably releases and discharges Harrisburg from all Liabilities
arising out of or relating to any claim by TD or its Affiliates that
Harrisburg’s or its Affiliates’ (including successors thereto) continued display
or use of the coin counters located in Harrisburg’s bank branches from and after
the License Term tarnishes, disparages, infringes, dilutes, or misappropriates
TD’s or its Affiliates’ trademark, trade dress, copyright, design rights,
patent, or other intellectual property rights, or is otherwise actionable by TD
or its Affiliates under deceptive trade practices or other commercial laws.  For
the avoidance of doubt, the foregoing releases shall not imply that such
continued use of the coin counters after the License Term may not be subject to
claims by third parties unrelated to TD or TD's Affiliates based on rights of
such third parties not acquired or derived from TD or TD's Affiliates.
 
(b)           Harrisburg further agrees that, after September 30, 2009, it will
not adopt or use any new trade dress or look and feel for any Harrisburg ATM
banking machine that uses or displays any of the Prior Marks or the trademarks
listed on Schedule E.  TD agrees that if
 
12

--------------------------------------------------------------------------------


 
Harrisburg complies with the prior sentence, TD, for itself and its Affiliates,
hereby forever and irrevocably releases and discharges Harrisburg and its
Affiliates (including successors thereto)  from all Liabilities arising out of
or relating to any claim by TD or its Affiliates that Harrisburg’s or its
Affiliates’ continued display or use of the ATM banking machines located in
Harrisburg’s bank branches or other locations within the Territory from and
after the License Term tarnishes, disparages, infringes, dilutes or
misappropriates TD’s or its Affiliates’ trademark,  trade dress, copyright,
design rights, patent, or other intellectual property rights, or is otherwise
actionable by TD or its Affiliates under deceptive trade practices or other
commercial laws.  For the avoidance of doubt, the foregoing releases shall not
imply that such continued use of the ATM machines after the License Term  may
not be subject to claims by third parties unrelated to TD or TD's Affiliates
based on rights of such third parties not acquired or derived from TD or TD's
Affiliates.
 
(c)           The releases in Section 4.3(a) and (b) apply to coin counters and
ATM banking machines that Harrisburg may, in the regular course of business,
place in new Harrisburg branches in the Territory during the License Term.  For
the avoidance of doubt, such releases shall not apply to any claim brought
against Harrisburg by a third party relating to any new ATM banking machines
and/or coin counters of Harrisburg.
 
Section 4.4.           Corporate Filings.  Harrisburg agrees that, by September
30, 2009, it will have made all filings and taken all actions at all applicable
government agencies or offices to change its corporate, trade and similar names
to names that comply with Section 4.2.  Harrisburg shall notify TD promptly
after the effect of such name changes.  The Parties agree that failure of a
governmental agency or office to process or approve by September 30, 2009 any
filings made by Harrisburg prior thereto shall not be a breach of this Section
4.4, provided, however, that for the sake of clarity, Harrisburg acknowledges
that notwithstanding the foregoing, it shall not have any right to use the Prior
Marks after the License Term except as otherwise permitted in Section 4.2(d) and
the sentence below.  By December 31, 2009, Harrisburg will promptly, at TD’s
option and expense, cancel or transfer to TD all domain names of Harrisburg
containing any term on Schedule E, and TD and Harrisburg agree that from the end
of the License Term until December 31, 2009, Harrisburg may use the domain name
www.commercepc.com solely to redirect Internet users to the website of the
Republic Survivor (or such other replacement website owned or controlled by
Harrisburg)..
 
Section 4.5.           Branded Materials.
 
(a)           Harrisburg will cease using all stationery, office supplies,
customer or collateral items (e.g., “C” banks) containing Prior Marks (“Branded
Supplies”) after September 30, 2009.  After the License Term, Harrisburg and its
Related Parties may continue using similar stationery, supplies and customer or
collateral items but they may not depict the Prior Marks.  After the Effective
Date, at Harrisburg’s request, TD will provide Harrisburg with all Branded
Supplies in TD’s possession that TD no longer uses, at a mutually-agreed
discounted price.  Harrisburg will, at TD’s option, promptly destroy all Branded
Supplies in its possession after September 30, 2009 or promptly make all Branded
Supplies available for retrieval by TD (in the case of retrieval, at the place
where the items are located and at TD’s cost).  TD shall notify Harrisburg of
which of the above options it elects (which may vary for different types of
Branded Supplies) by April 1, 2009.  Unless different arrangements have been
made by the
 
13

--------------------------------------------------------------------------------


 
Parties, items not retrieved within 30 days of the date by which Harrisburg has
notified TD that it has earlier ceased using a particular Branded Supply will be
destroyed or reasonably disposed of by Harrisburg.
 
(b)           Harrisburg and its Related Parties may use, copy, create
derivative works of, distribute copies of and display in perpetuity any internal
procedures, training manuals and other technical or business documentation
relating to such procedures or manuals (“Technical Materials”) that are in
Harrisburg’s possession, custody or control as of the Effective Date, provided
that all such materials used after the License Term do not depict any of the
Prior Marks, and further provided that this shall not require any removal of
Prior Marks from legal documents, existing files and records and official forms
or from back-up tapes and archived documents so long as such documents, forms,
files, records and tapes are not generally visible to customers.  After the
Effective Date, at Harrisburg’s request, TD will provide Harrisburg with all
Technical Materials in its possession that TD no longer uses, redacted at TD’s
option to remove all Prior Marks, at no additional charge.
 
(c)           Harrisburg will remove all Prior Marks from all of its décor,
fixtures, murals, artwork, rugs, carpets, furniture, signage and promotional,
customer or collateral items (including pens, lollipops, dog biscuits and
stamps), materials and content in any media or format (including online,
interactive displays and all user interfaces) that are in Harrisburg’s
possession, custody or control and are used by or visible to the public (such
materials that depict the Prior Marks are referred to as “Customer Materials”)
by September 30, 2009.  The same or similar Customer Materials may continue to
be used after September 30, 2009, except that they may not depict the Prior
Marks.  Harrisburg will, at TD’s option, promptly destroy all Customer Materials
in its possession after September 30, 2009 or promptly make all Customer
Materials available for retrieval by TD (in the case of retrieval, at the place
where the items are located and at TD’s cost).  TD shall notify Harrisburg of
which of the above options it elects (which may vary for different types of
Customer Materials) by April 1, 2009.  Unless different arrangements have been
made by the Parties, items not retrieved within 30 days of the date when
Harrisburg has earlier ceased using a particular Customer Material will be
destroyed or reasonably disposed of by Harrisburg.
 
Section 4.6.           Proprietary Rights Release.
 
(a)           To the extent that Harrisburg complies with the provisions of
Article IV, TD, for itself and its Affiliates, hereby forever and irrevocably
releases and discharges Harrisburg from all Liabilities arising out of or
relating to any claim by TD or its Affiliates (or the respective successors to
their rights) that Harrisburg’s use or display of any trademarks, service marks,
logos, domain names, trade dress, “look and feel”, or designs, of TD in
existence as of the Effective Date tarnishes, disparages, infringes, dilutes or
misappropriates TD’s or its Affiliates’ (subject to Section 4.6(a)(iii) below)
trademark, service mark, copyright, design rights, logos, domain name, trade
dress rights or other intellectual property rights existing or claimed as of the
Effective Date, or violates any deceptive trade practices or other commercial
laws.  This release and the other releases in this Article IV do not waive TD’s
or its Affiliates’ rights under the last sentence in Section 4.2(d) or to bring
an Action against Harrisburg alleging that (i) Harrisburg has not complied with
Article IV, in a timely manner or otherwise, (ii) Harrisburg is infringing or
diluting any new intellectual property rights that TD or its
 
14

--------------------------------------------------------------------------------


 
Affiliates create, invent or adopt after the Effective Date, and Harrisburg
reserves its defenses and counterclaims with respect thereto and nothing in this
Agreement shall release any claims or rights with respect thereto, or (iii)
Harrisburg is infringing or diluting the “TD” name and/or green shield logo or
any other intellectual property rights of The Toronto-Dominion Bank, TD Bank,
N.A. or its Affiliates, other than those rights relating to the “Commerce Bank”
banking system, Commerce Bancorp LLC, its subsidiaries and predecessors.  If
Harrisburg does not comply with any provision of Article IV, such non-compliance
will not void this release in its entirety, but such release will not be in
effect and may not be raised as a defense to any such instance of
non-compliance.
 
(b)           Except as expressly provided in this Article IV, TD for itself and
its Affiliates agrees that Harrisburg and its successors do not need to change,
remove, delete or cease using, on account of any right of TD or its Affiliates,
any other branding, name, trade dress, domain name, look and feel, policy,
procedure, method of doing business, forms, office documentation and supplies
and collateral materials that Harrisburg has used in connection with its
Commerce Bank banking operations prior to and up to the end of the License Term.
 
Section 4.7.           Effect on Affiliates.  Harrisburg agrees that the
provisions of this Article IV shall bind Harrisburg and its Affiliates existing
as of the Effective Date (“Current Affiliates”).  Despite the foregoing, if any
Current Affiliates are deemed not to be bound hereby, Harrisburg agrees that it
shall be liable to TD for breach of this Article IV for any act or omission by
any Current Affiliate that would breach this Article IV if committed by
Harrisburg.  Notwithstanding Section 10.2(a), if Harrisburg is acquired by or
merged into any third party after the Effective Date (an “Acquiror”), or if
Harrisburg acquires another banking company after the Effective Date (an
“Acquired Business”) Harrisburg’s obligations in Sections 4.1-4.5 and TD’s
release in Section 4.6 shall be unchanged with respect to Harrisburg’s legacy
branches and business operations and the continuation of such business
operations (including new branches of the Harrisburg business) after the
relevant transaction is effectuated, but shall not bind or extend to or from any
legacy branches of the Acquiror or the Acquired Business (including new branches
of the Acquiror or the Acquired Business), and the Parties and their Affiliates
and any Person acquired or acquiring such business would reserve their rights in
this regard.  For clarity, if Harrisburg acquires “Comet Bank” or is acquired by
“Comet Bank,” (x) Harrisburg’s obligations in Sections 4.1-4.5 and release in
Section 4.6 would not bind or extend to the legacy Comet Bank branches; (y) TD
and its Affiliates would reserve all rights to assert infringement or other
claims arising from the use of Comet Bank’s trade dress and trademarks and Comet
Bank will reserve all rights and defenses with respect thereto; and (z)
Harrisburg could not use the Prior Marks in connection with any bank branches of
“Comet Bank” in the Territory.  This section does not alter, modify, or limit
the provisions of Section 4.1(b) above.
 
ARTICLE V – REPRESENTATIONS AND WARRANTIES
Section 5.1.           By Each Party.  Each Party represents and warrants to the
other Party that: (i) the warranting Party has full power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement, (ii) this Agreement has been duly executed and delivered by the
warranting Party and, assuming the due execution and delivery of this Agreement
by both Parties, constitutes a valid and binding agreement of the warranting
Party enforceable against the warranting Party in accordance with its terms,
except as such
 
15

--------------------------------------------------------------------------------


 
enforceability may be limited by bankruptcy, insolvency, receivership,
moratorium, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, and (iii) it has
all necessary rights to provide the releases in Section 1.3.
 
Section 5.2.           By TD.  TD further represents and warrants to Harrisburg
that it shall provide the Services in a timely manner by competent professionals
in the same scope and manner and with the quality and service standards
consistent with past practice.
 
Section 5.3.           Disclaimer.  Except as expressly provided in this
Agreement (including Schedule A), each party hereby disclaims all
representations and warranties, either express or implied, under this Agreement
or with respect to the Services, including without limitation any
representations or warranties with respect to the value, suitability,
merchantability, reliability, non-infringement or fitness for use of the
Services.
 
Section 5.4.           Limitation on Liability.  Except for a Party’s
indemnification obligations under Article VII, no Party shall be liable to the
other Party for indirect, special, incidental, consequential or punitive damages
(including business interruption losses or lost profits) arising from this
Agreement or the provision of Services.
 
ARTICLE VI  – PARTIES’ OBLIGATIONS
Section 6.1.           Non-Solicitation.  Each Party agrees that it will not,
directly or indirectly through its Related Parties, for a period of time
beginning on the Effective Date until the earlier of (a) May 31, 2009 or (b) the
effective date of the announced merger between PA Bancorp and Republic First
Bancorp, Inc., and without the prior written consent of the other Party (which
may be withheld in its sole discretion), directly or indirectly hire, employ,
recruit or solicit for employment by a Party or its Affiliates any person who
was, at any time during the Term, an employee of the other Party or its
Affiliates at or higher than the vice president level, provided that any Party
or its Affiliates may hire any employee of the other Party who responds to a
general employment advertisement and is not directly or specifically solicited
for employment, either alone or in conjunction with others.
 
Section 6.2.           Non-Disparagement.  Each Party agrees that it will not,
directly or indirectly through its Related Parties, for a period of time
beginning on the Effective Date until December 31, 2009, make any verbal or
written official public statement that is disparaging or derogatory of the other
Party or its Affiliates and would reasonably be expected to adversely affect
such Party’s reputation and business dealings, except for any statements arising
from or made in connection with any Action or as required by applicable law,
rule or regulation.  For clarity, the Parties may engage in comparative
advertising or competitive business practices so long as such advertising and
practices do not violate this Section 6.2.  The provisions of Section 10.5 shall
apply to any alleged breach of this Section 6.2, except that (i) the initial
negotiation period in Section 10.5 shall be reduced to 10 days for the first
alleged breach by each party, (ii) the initial negotiation period may be waived
entirely by the aggrieved Party for any subsequent breaches by the other Party,
and (iii) if a Party engages in more than one intentional breach of this Section
6.2 (as determined pursuant to the dispute resolution procedures of this
Agreement),
 
16

--------------------------------------------------------------------------------


 
the prevailing Party in any such Action(s) to enforce this Section 6.2 may be
awarded its reasonable attorney’s fees for any such dispute resolution pursuant
to Section 10.5.  For clarity, the Parties agree that a breach or alleged breach
of this Section 6.2 shall not give either Party the right to withhold its
performance of the Services, to terminate Article IV, or to fail to otherwise
comply with its obligations under other sections of this Agreement (including
any payment obligations).
 
Section 6.3.           Parties’ Personnel.  Each Party is solely responsible for
the acts and omissions of its and its Related Parties’ employees and contractors
in connection with performing the Services, at all times and in any location.
 
Section 6.4.           Call Center Personnel.  As of the Effective Date, the
Parties share use of a call center managed by TD and located at Harrisburg’s
premises. The Parties agree to develop a plan within forty-five (45) of the
Effective Date to (i) segregate the call center personnel so that such personnel
shall be responsible as soon as possible for responding to calls solely from one
Party’s customers, (ii) implement the permanent and equitable allocation of call
center agents between the Parties and the potential employment by each Party of
its call center agents as soon as possible, and (iii) otherwise to fully
transition the call center arrangement and the relocation of the call center
from Harrisburg's premises on or before July 15, 2009, including with respect to
technology and other equipment, as appropriate.  All actions taken in accordance
with this plan will not be deemed “Services” under Section 2.1(a).


ARTICLE VII  – INDEMNIFICATION
Section 7.1.           Indemnification.  Each Party shall indemnify, hold
harmless and defend at its expense the other Party and its Related Parties from
all Liabilities actually incurred by such other Party or its Related Parties to
the extent (i) the indemnifiable claim arises from an Action brought by a person
or entity who is not a Party to this Agreement or any of its Related Parties;
and (ii) such Action arises from (x) any act or omission by the indemnifying
Party or its employees or contractors in connection with the provision of the
Services or (y) the indemnifying Party’s breach of this Agreement or any
representation, warranty, covenant or agreement herein.
 
Section 7.2.           Procedure.  A Party seeking indemnification under Section
7.1 shall promptly (and in any event, within 10 business days) notify the
indemnifying Party in reasonable detail of any actual or potential indemnifiable
claim, provided that any failure or delay in such notice shall not relieve the
indemnifying Party of its obligations hereunder except to the extent it is
prejudiced thereby.  The indemnifying Party shall have the right to control the
defense or settlement of any indemnifiable claim, provided that the indemnified
Party must cooperate in the foregoing and may participate with counsel of its
choice at its own expense.  The indemnifying Party shall not settle or
compromise any indemnifiable claim in any manner that adversely affects the
indemnified Party without its prior written consent, which consent shall not be
unreasonably withheld or delayed; provided, however, that no consent shall be
required with respect to any settlement which (i) includes a full release of the
indemnified Party from all Liabilities with respect to such indemnified claim;
(ii) does not involve the imposition of non-monetary obligations or commitments
that materially affect the conduct of the business or
 
17

--------------------------------------------------------------------------------


 
operations of the indemnified Party; and (iii) does not include an admission of
fault or guilt by the indemnified Party.
 
ARTICLE VIII  – TERM AND TERMINATION
Section 8.1.           Term.  The term of this Agreement (“Term”) commences on
the Effective Date and lasts until September 30, 2009.  The term for provision
of Services by TD (the “Services Term”) commences on the Effective Date and
lasts until August 15, 2009.  Without limiting the Parties’ respective rights
under Section 2.1(e) or Section 3.2, neither Party has the right to terminate
this Agreement, the license contained in Section 4.1(a) and the other rights
under Article IV, or the provision of Services hereunder (including as a remedy
for the other Party’s breach of or relating to any provision of this Agreement)
other than Harrisburg’s rights pursuant to Section 8.2.
 
Section 8.2.           Termination for Convenience.  Harrisburg may terminate
the provision of one or more specific Services pursuant to Section 2.1(e).
 
Section 8.3.           Effect of Termination.  Termination of one or more
specific Services under this Agreement shall not affect the remainder of this
Agreement, which shall remain in full force and effect.
 
Section 8.4.           Survival.  The expiration of this Agreement shall not
affect the Parties’ rights and remedies accruing prior to such date.  The
provisions of Articles I, III (with respect to fees accruing prior to
termination), IV (except to the extent of obligations applicable only during the
License Term or that otherwise have an express applicability period), VI
(subject to the express termination dates set forth therein), VII, IX and X
(except Sections 10.1 and 10.2) and Sections 2.3(c), 2.3(d), 2.5, 2.6, 3.4, 5.3,
5.4 & 8.4 shall survive such expiration or termination in accordance with their
terms.
 
ARTICLE IX – CONFIDENTIALITY
Section 9.1.           Restrictions.
 
(a)           Each Party (a “Receiving Party”) agrees that it will not (i) use
Confidential Information of the other Party (the “Disclosing Party”) for any
reason or purpose, except as necessary to perform its obligations under this
Agreement, or (ii) disclose, share, communicate, provide access to or make
available any Confidential Information, directly or indirectly, to any person
other than its or its Affiliates’ (subject to the last sentence of this Section
9.1(a)) employees (or their respective contractors, auditors and advisors
subject to reasonable confidentiality agreements) who need to know it to perform
under this Agreement or to assist the Receiving Party with a legitimate internal
business task, such as the maintenance, repair, management and operation of the
systems that house the Confidential Information of the other Party, conducting
internal privacy and security audits, and obtaining advice on legal and
regulatory matters (“Recipients”), in each case, without the Disclosing Party’s
prior written consent.  Confidential Information of a Disclosing Party in the
possession of the Receiving Party may be disclosed to an acquiror of the
Receiving Party or a third party who has been acquired by the Receiving Party,
in each case, solely for viewing and use by such acquiror or acquired party
 
18

--------------------------------------------------------------------------------


 
in connection with operating the new combined business, but in each case, not
for a separate purpose relating to the legacy business of such acquiror or
acquired business.
 
(b)           Without limiting Section 9.1(a), each Party agrees to take all
commercially reasonable actions to safeguard and properly store the other
Party’s Confidential Information so long as it is in its or its other
Recipients’ possession, and to protect the other Party’s Confidential
Information with the same degree of care exercised to protect its own
Confidential Information of a similar nature, provided that such protection is
not less than a reasonable standard of care.  Each Party is liable for any
unauthorized use or disclosure of the other Party’s Confidential Information by
its Recipients.
 
Section 9.2.           Definition.  “Confidential Information” shall mean
non-public, confidential or proprietary information in any form or medium
(including print, computerized or electronic), whether or not it is marked as
confidential, relating to the Disclosing Party (or person who has provided same
to the Disclosing Party in confidence) or its past, current or future business,
activities and operations, whether provided to the Receiving Party pursuant to
the Prior Agreements, this Agreement or any other agreement or relationship,
including without limitation any such information relating to past, current and
future: (i) finances, investments, profits, pricing, costs, and accounting,
(ii) products, product distribution, services, sales, marketing, advertising and
promotions, (iii) intellectual property (including patents, inventions,
discoveries, research and development, processes, protocols, computer software,
databases, documentation, trade secrets and business methods), (iv) personnel,
compensation, recruiting and training, (v) customers, consultants, contractors,
competitors, vendors, suppliers, licensees, partners, joint venturers, members
or shareholders; and (vi) government and regulatory activities and approvals.
 
Section 9.3.           Exceptions.  “Confidential Information” does not include
any information that (i) is in the public domain or known in the banking
industry through no fault of the Receiving Party, (ii) is already in the
Receiving Party’s possession, provided that such information is not known by the
Receiving Party to be subject to another confidentiality agreement with or other
contractual or legal obligation of confidentiality to the Disclosing Party;
(iii) is independently developed by the Receiving Party without use or reference
to the Disclosing Party’s Confidential Information; or (iv) is required to be
disclosed to enforce a Party’s rights under this Agreement or pursuant to
applicable law, rule, regulation, order, subpoena, document request or
proceeding or at the request of a governmental or regulatory authority having
jurisdiction over the Receiving Party; provided that, in the case of this clause
(iv), the Receiving Party provides the Disclosing Party with prompt notice of
the intended disclosure (to the extent permitted to do so) and cooperates with
the Disclosing Party at the Disclosing Party’s expense in any attempt to seek a
protective order or similar treatment.  In addition, for clarity,
notwithstanding any other provision hereof, TD agrees that TD and its Affiliates
will not try to restrict or enjoin or otherwise seek a legal remedy against
Harrisburg’s or its Affiliates (and their respective successors) use or
disclosure at any time hereinafter of information and materials in any form or
medium relating to any aspect of the business practices or operations of
Harrisburg’s Commerce Bank business prior to the end of the License Term on the
grounds that such information constitutes TD’s or its Affiliates’ “Confidential
Information” under this or any other agreement between the parties or their
Affiliates and shall not seek the return of any information or materials with
respect thereto.
 
19

--------------------------------------------------------------------------------


 
 
Section 9.4.           Remedies.  In the event of actual or threatened breach of
Section 9.1, without limiting its other rights and remedies hereunder, the
non-breaching Party will be entitled to seek immediate injunctive and other
equitable relief in the forum in Section 10.5, without posting bond or other
security.  The Parties shall cooperate to remedy any unauthorized use or
disclosure of either Party’s Confidential Information.
 
Section 9.5.           Compliance.  Each Party shall comply with all applicable
laws, rules and regulations with respect to any Confidential Information of the
other Party in the first Party’s possession or control at any time, including
with respect to any and all data and images relating to the other Party’s past,
present and future customers (“Customer Information”).  Each Party agrees to
hold, store and access the other Party’s Customer Information in accordance with
privacy and security requirements of applicable federal and state privacy and
other laws.  To the extent that either Party or its Affiliates becomes aware of
any loss or compromise of the other Party’s Customer Information or a breach of
any applicable legal privacy or security requirement with respect to the other
Party’s Customer Information, it shall promptly notify the other Party and fully
cooperate in all efforts to mitigate the impact of the loss, compromise, or
breach.  Without limiting Section 9.1(a), neither Party will allow the other
Party’s Customer Information in its or its Recipients’ possession or control to
be viewed or used for its or its Recipients’ own competitive or commercial
benefit or for any purpose other than to provide a service to or to otherwise
benefit the Party owning such Customer Information.
 
Section 9.6.           Return of Information.  Except with respect to
Confidential Information of a Party that is co-mingled with Confidential
Information of another Party, at the Disclosing Party’s request, the Receiving
Party shall promptly destroy all originals and copies of Confidential
Information of the Disclosing Party in the Receiving Party or its Recipients’
possession, custody or control.  During the Services Term and for one year
thereafter, TD and its Recipients will retain copies of any of Harrisburg’s
Confidential Information that is co-mingled with TD’s own Confidential
Information consistent with TD’s normal backup and document retention policies
and practices (which shall be not less than reasonable and shall comply with
applicable laws and regulations).  TD and its Affiliates and their respective
Recipients will continue to protect such Confidential Information of Harrisburg
in such a manner and to safeguard it as Confidential Information for as long as
TD or any of its Affiliates or their Recipients holds copies of any such
information.  Commencing January 1, 2010,  TD may decide to destroy such
Confidential Information of Harrisburg in its possession, provided that it shall
first notify Harrisburg in writing prior to such destruction and allow
Harrisburg an opportunity to request a copy of any such data (at Harrisburg’s
expense) within 60 days of receipt of TD’s notice.  TD shall provide any
certification reasonably requested by Harrisburg or its auditors regarding the
destruction of the Confidential Information of Harrisburg.
 
ARTICLE X  – MISCELLANEOUS
 
Section 10.1.           Amendments.  This Agreement shall not be amended except
by written agreement of the Parties.
 
Section 10.2.           Assignment.
 
20

--------------------------------------------------------------------------------


 
(a)           During the Term, Harrisburg may not assign this Agreement , in
whole or in part (including by operation of law or a de facto assignment by a
change of control) (“Assignment”), without the prior written consent of TD in
its sole discretion, except that Harrisburg’s Assignment does not require such
consent if it is (i) to an Affiliate as part of an internal reorganization or
restructuring for tax, administrative or legal purposes; (ii) to the Republic
Survivor, or otherwise in connection with any changes of control relating to the
Republic Merger; (iii) to a financial buyer or Harrisburg’s successor entity if
it engages in a “going private” or similar transaction in which a strategic
buyer that is a competitor of TD is not a controlling party; or (iv) to a
successor or acquiror that is reputable and financially solvent such that it has
more than $1 billion in assets, so long as Harrisburg has provided TD with prior
notice of such transaction (to the extent permitted by law).  Nothing herein
shall (a) preclude Harrisburg from using Affiliates, contractors and other third
parties to perform and comply with its obligations hereunder; (b) prohibit the
use of this Agreement or the proceeds hereunder as collateral under general
credit obligations of Harrisburg, provided that in the event of foreclosure, the
assignment provisions in this Section 10.2(a) shall still apply; or (c) require
any action in violation of applicable bankruptcy law.  For clarity,
notwithstanding anything in this Agreement to the contrary, in the event of any
permitted Assignment by Harrisburg under this Section 10.2(a), the rights and
obligations under this Agreement shall continue to apply, in accordance with the
express terms hereof, to the legacy business of Harrisburg existing at the time
of such Assignment and as it continues to be conducted after the transaction,
but shall not extend to the other businesses, bank branches or activities of the
successor or acquiror (including the Republic Survivor).
 
(b)           TD may not effect an Assignment of this Agreement or any of its
rights or obligations hereunder, in whole or in part, to any person other than
an Affiliate without the prior written consent of Harrisburg, which cannot be
unreasonably withheld by Harrisburg and will be deemed consented to if
Harrisburg has not refused it within fifteen days of receipt of the request.  
 
(c)           Any attempted action in violation of Section 10.2(a) or (b) shall
be null and void ab initio and of no force or effect.  In the event of a
permitted assignment hereunder, this Agreement shall be binding upon and inure
to the benefit of the Parties and their successors and permitted assigns.  Each
Party is liable hereunder, and it will be considered a breach of this Agreement
by a Party, for any act or omission by a Party’s Affiliates, agents, sponsors,
licensees or venture partners that would breach this Agreement if committed by a
Party.
 
Section 10.3.           Notices.  All notices must be in writing and shall be by
personal service, facsimile (with telephonic confirmation of receipt),
registered mail or certified mail (or its equivalent), or overnight courier to
the other Party at its respective address or telephone number set forth
below.  Notices shall be deemed given (i) upon confirmation of receipt, if
delivered by facsimile (ii) on the first business day following the date of
dispatch, if delivered by overnight courier, and (iii) on the third business day
following the date of mailing, if delivered by registered or certified mail (or
its equivalent).
 
If to TD Bank, N.A. or
 
If to Commerce Harrisburg or
Commerce Bancorp:
 
PA Bancorp:

 
21

--------------------------------------------------------------------------------


 
Attention: Chief Executive Officer
Gary L. Nalbandian
and General Counsel
Chairman, Chief Executive
TD Bank, N.A.
Officer and President
1701 Route 70 East
Commerce Bank/Harrisburg
Cherry Hill, New Jersey 08034
3801 Paxton Street
Facsimile: 856.874.2423
Harrisburg, Pennsylvania 17111
 
Facsimile:  717.412.6182
   
With a copy to:
With a copy to:
   
Simpson Thacher & Bartlett LLP
James A. Ulsh
425 Lexington Avenue
Mette, Evans & Woodside
New York, New York 10017
3401 North Front Street
Attention: Lori E. Lesser, Esq. and
P.O. Box 5950
Ellen R. Patterson, Esq.
Harrisburg, Pennsylvania 17110-0950
Facsimile:  212.455.2502
Facsimile:  717.236.1816
     
and
     
Thomas J. Kelly, Jr.
 
Venable LLP
 
575 Seventh Street, NW
 
Washington, DC 20004
 
Facsimile:  202.344.8300



Section 10.4.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware and considered as
a contract made and to be performed in the State of Delaware.
 
Section 10.5.           Dispute Resolution.   If any dispute arises under this
Agreement, the aggrieved Party shall promptly notify the other Party and the
Parties shall first promptly negotiate in good faith to resolve such dispute
amicably.  If such negotiations fail to reach an amicable resolution within 30
days after a Party is notified in writing of the other Party’s grievance (or a
mutually agreed extension of time), the Parties agree to have the dispute
resolved solely by binding arbitration in Wilmington, Delaware before a panel of
three arbitrators (unless the Parties agree otherwise) in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  Each
Party shall appoint one of the arbitrators, and the third arbitrator will be
appointed by the first two arbitrators.  Judgment on the award rendered may be
entered in any court having jurisdiction thereof.  Notwithstanding the
foregoing, in appropriate circumstances, either Party may seek temporary or
preliminary injunctive relief pending the initiation or outcome of the above
arbitration in the state or federal courts located in the State of Delaware.
 
Section 10.6.           Construction.  Headings in this Agreement are for
convenience only and shall not be used to interpret its provisions.  This
Agreement shall be construed as if it were drafted jointly by the Parties.  The
word “including” shall be construed to mean “including without limitation.”
 
22

--------------------------------------------------------------------------------


 
Section 10.7.           Severability.  If any term of this Agreement is held to
be invalid or unenforceable, such holding will not affect the validity or
enforceability of any other term hereto.
 
Section 10.8.           Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
constitute the same instrument.
 
Section 10.9.           Waiver/Cumulative Rights.  The failure or delay of a
Party in exercising any right or remedy hereunder shall not waive any other
right or remedy.  The rights and remedies of the Parties hereunder are
cumulative and in addition to any other rights and remedies at law or equity.
 
Section 10.10.          Relationship of the Parties.  The Parties shall not be
deemed partners, agents or joint venturers of each other.  Neither Party will
have any right or authority to obligate or bind the other Party in any manner.
 
Section 10.11.          No Third Party Beneficiaries.  Except for express
references to Affiliates, no person other than the Parties shall be considered a
third-party beneficiary of this Agreement or otherwise entitled to any rights or
remedies under this Agreement.
 
Section 10.12.           Entire Agreement.  This Agreement, including the
Schedules hereto (all of which are hereby incorporated herein by this
reference), constitutes the entire agreement between the Parties concerning the
subject matter hereof and supersedes any prior understandings and agreements
with respect thereto.
 
23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Transition Agreement to
be executed as of the Effective Date.


TD BANK, N.A.
COMMERCE HARRISBURG
(as successor to Commerce Bank N.A.)
         
By:  ____________________________
By:_________________________________
Name:
Name:
Title:
Title:
       
COMMERCE BANCORP LLC
PENNSYLVANIA COMMERCE
(as successor to Commerce Bancorp, Inc.)
BANCORP, INC.
       
By:  ____________________________
By:________________________________
Name:
Name:
Title:
Title:


 

 
24

--------------------------------------------------------------------------------






SCHEDULE A-1
 
CORE SERVICES
 


AML/BSA SERVICE AND SUPPORT


A.  Applications and Licensed Software
 
TD shares certain data processing, software licenses and support services with
Harrisburg, as has been agreed to between the Parties from time to time.  TD and
Harrisburg have agreed to apportion the cost of the following applications (each
an “Application” and collectively, “Applications”):
 
Application
 
Annual Fee
Apportioned to
Harrisburg
   
Annual Maintenance
Fee Apportioned to
Harrisburg
 
Monetary Instrument Database
  $ 731     $ 110  
SAR Database
  $ 1,371     $ 206  
Suspect Analysis Report (70 Report)
  $ 914     $ 137  
TIN, PO BOX and DOB Report
  $ 1,514     $ 227  
Wire Reports
  $ 2,734     $ 410  
EDDO Reports
  $ 1,402     $ 210  
Atchley KYC
  $ 14,893     $ 2,234  
Atchley CTR
  $ 12,443     $ 1,886  
TOTAL
  $ 36,002     $ 5,420  



In addition, TD grants Harrisburg a nonexclusive and nontransferable license
during the Services Term to use the following Applications developed by TD:
Monetary Instrument Database, SAR Database, Suspect Analysis Report (70 Report),
TIN, PO BOX and DOB Report, Wire Reports, and EDDO Reports (the “Licensed
Software”).  Harrisburg may use the Licensed Software solely for Licensee’s
internal data processing operations only.  Harrisburg shall not decompile,
reverse engineer, or otherwise attempt to derive or modify the source code of
the Licensed Software.
 
B.  Apportionment Fees
 
Harrisburg agrees to pay TD the annual fees set forth above as its apportioned
contribution for its use of the Applications, the license to the Licensed
Software and any maintenance as may be requested by Harrisburg from time to time
in its discretion during the Services Term.  Such payments are to be paid
directly to TD.  Payment shall be made within 30 days of the date of TD’s
invoice.  Harrisburg shall also reimburse TD for Harrisburg’s portion of all
applicable sales, use, gross receipts, value added or similar taxes now or
hereinafter imposed by federal, state or other taxing authorities as a result of
licensing the Licensed Software.
 
25

--------------------------------------------------------------------------------


 
Upon delivery of each Application, TD shall invoice Harrisburg for the
applicable apportioned fee.  Maintenance fees shall be invoiced annually.
 
C.  Expenses


Harrisburg shall reimburse TD for the following expenses: (1) expenses in the
amount of $150/hour for information technology support services as may be agreed
to by and between the Parties from time and time; and (2) out-of-pocket expenses
actually and reasonably incurred in connection with TD’s support of the
Applications and/or Licensed Software for Harrisburg.  Such expenses shall be
paid directly to TD.


26

--------------------------------------------------------------------------------



CASH MANAGEMENT


A.  Services to be provided:


Services Scope. The Cash Management department of TD agrees to provide various
cash management product and consulting services to Harrisburg.  These services
include:


   
Product
Detail
Commerce TreasuryDirect
Maintain website, customer service, implementation and consulting services for
unique Harrisburg Web address.
ACH Services
All ACH processing through PEP+ files on behalf of Harrisburg and the processing
of deletions, reversals and NOCs.  This includes direct transmissions and
Commerce TreasuryDirect.  Harrisburg will also utilize PAL/VRS system for ACH
control total validation prior to transmissions.  Harrisburg to be granted
access to PEP+ site to perform account research.
Positive Pay
Provide daily processing, delivery through Commerce TreasuryDirect and customer
service.
Account Reconcilement Services
Extend services to Harrisburg and provide processing and customer service
support.
Wire Transfers
Domestic and International Wires through Commerce TreasuryDirect and via the
Lotus Notes Database.  Harrisburg to be granted access to PAM, wire archive, to
perform account research and run monthly reports.
CD-Rom
Provide CD ROMs of check images and statement copies for individual customers.
Controlled Disbursement
Utilize our Delaware controlled disbursement point for cash management
customers.  Reporting through Commerce TreasuryDirect.
Lockbox Services
Lockbox services through ImageRemit, including Web services.
Coin/Currency Services
Provide coin/currency processing through AT Systems.
Cash Management Consulting Services
Marketing materials, legal documents, proposal information, new product
development.
Customer Care
8:00 a.m. to 5:30 p.m. Eastern Time each business day.  9:00 a.m. to 3:00 p.m.
Eastern Time Saturday.  Toll free access number.
Account Analysis
Provide account analysis system conversion/production support
Implementation Services
Provide customer implementation forms, agreements, and actual customer
implementation with 45 day post follow-up.  Harrisburg to be granted access to
Lotus Notes Cash Management Implementation database to initiate new account
set-ups.



27

--------------------------------------------------------------------------------





B.  TD Service Level Commitment and Responsibilities:


TD Responsibilities.


 
1.
TD agrees to provide the following Service Level Standards:



 
o
Controlled Disbursement Information Reporting – First Presentment  8:30 a.m.,
Second Presentment 10:30 a.m. - meet deadline 98% of the time.

 
o
Commerce TreasuryDirect® Previous Day Balance Reporting – 7:00 a.m. – meet
deadline 100% of the time.

 
o
EDI Reporting – 8:30 a.m. – meet deadline 95% of the time.

 
o
On-Time Delivery of Full Reconcilement Statements – 100% by 3rd Business Day.

 
o
On-time Delivery of Partial Reconcilement Statements – 100% by 3rd Business Day.

 
o
ACH Memo Post – 7:30 a.m. – meet deadline 95% of the time.

 
o
Customer Care – average speed of answer: 40 seconds or less, 95% of the time.

 
o
Wire Transfers Domestic  - 95% of wires completed within 1/2 hour.



 
2.
TD agrees to keep Harrisburg informed of planned and proposed major system
changes.



 
3.
TD agrees to provide monthly written reports to Harrisburg that demonstrates
TD’s performance under the foregoing Service Level Standards.



 
4.
TD agrees to notify Harrisburg of system outages or other processing
difficulties that might affect Harrisburg work.



 
5.
TD agrees to cooperate with any third party authorized to examine Harrisburg for
audit or regulatory purposes (including but not limited to the Office of the
Comptroller of the Currency) and provide specific information to Harrisburg as
requested by such third parties.



C.  Harrisburg Responsibilities:


 
1.
Harrisburg will provide timely, accurate and complete customer information for
customer implementations, including all appropriate set-up forms and agreements.



 
2.
Harrisburg will perform appropriate customer due diligence and maintain
appropriate documentation within Harrisburg files as required by the USA Patriot
Act.  This documentation will be made available to TD in the event that TD is
required by a regulatory agency or a judicial proceeding to produce such
documentation.

 
 
28

--------------------------------------------------------------------------------




D.  Fees and Costs:


Fees.  As consideration for services, Harrisburg shall pay the monthly fee set
forth on the Pricing Exhibit attached hereto.


Expenses.  Not applicable, but see Additional Charges.


Additional Charges.   Harrisburg shall pay fees for pass-through expenses, such
as third-party processing, forms, supplies, plastics, and other
materials.  Harrisburg shall furnish (or, if TD agrees to so furnish, reimburse
TD for) any special forms, supplies or courier services applicable to the
provision of the services listed herein.
 
Invoicing. TD will produce a monthly invoice on or around the first of the month
and TD  shall process a direct debit to Harrisburg’s account on or around the
15th business day of the same.


29

--------------------------------------------------------------------------------



CASH MANAGEMENT - Pricing Exhibit


Service
Price
   
A20000 CD-ROM MAINTENANCE
10.00
A20001 CD-ROM ACCOUNTS
3.00
A20002 CD-ROM ITEMS
0.020
   
B20001 ACH MONTHLY MAINTENANCE (Cash Mgt)
10.00
B20002 ACH FILES PROCESSED (Cash Mgt)
7.00
B20003 ACH ORIGINATED ITEMS (Cash Mgt)
0.06
B20004 ACH REVERS/DELET ITEMS (Cash Mgt)
2.50
B20005 ACH BATCH MAINTENANCE (Cash Mgt)
5.00
B20006 ACH RETURN ITEMS (Cash Mgt)
3.00
B20008 ACH NOTICE OF CHANGE (Cash Mgt)
1.50
B20009 ACH DEBIT BLOCK MAINT (Cash Mgt)
2.50
B20015 CORP PAYMENT NOTIFICATION RECORDS (Cash Mgt)
0.75
   
Rapid Deposit 1-5 Accts
75.00
Rapid Deposit 6-9 Accts
85.00
Rapid Deposit >10 Accts
95.00
Rapid Deposit Additional Scanner
35.00
   
C00001 ARP FULL RECON
50.00
C00002 ARP PARTIAL RECON
15.00
C00003 POSITIVE PAY
25.00
C00004 ARP ISSUED ITEM FILES
5.00
C00006 ARP FULL/POS PAY ITEMS
0.03
C00012 ARP PAID ITEM EXTRACT FILES
15.00
C00013 POS PAY SCRUBBED FILE
0.00
C00017 ARP FULL W/POS PAY
50.00
C00019 ARP PARTIAL RECON ITEMS
0.03
C00020 PAID/DEPOSIT ITEM EXT FILE -W
60.00
B10001 COMMERCE TREASURYDIRECT
75.00
WIRE TRANSACTIONS (TOTAL)
2.00
ACH TRANSACTIONS (TOTAL)
0.02
ESCROW MASTERS
10.00
DATA EXCHANGE
30.00
DATA EXCHANGE  ITEMS
0.10
* Wire FAX
50.00
TRAINING/PER HOUR
75.00
Serial Sort - Number of Accounts
30.00
Serial Sort - Number of Items Processed
0.06
**Corp. Payment Notification
10.00
   
SecurePay Setup Fee
400.00
Government Banking
 
Public Fund Deposit Report
125.00
Public Fund/Nonprofit Relationship Review Report
375.00
   
** FEES FOR ADDITIONAL SERVICES MAY BE ADDED AS REQUIRED
 





30

--------------------------------------------------------------------------------



 
INTERNATIONAL WIRES


A.  Services to be provided:


 The TD International Department provides various International Wire processing
to Harrisburg.  The Parties agree as follows:


Services Scope.  TD shall provide support and processing services to Harrisburg
customers in response to wire support requests (for incoming and outgoing
international wires) submitted by Harrisburg.


B.  Harrisburg Responsibilities:


Harrisburg submits wire support request(s) from time to time by authorized
representatives of both Parties and which reference this portion of Schedule A.


C.  Fees and Costs:


Fee.  As consideration for processing of an International Wire, a $10.00 per
transaction fee shall be assessed.


Expenses and Additional Charges.  None.


Invoicing.  Fee charged per transaction at the time service rendered.




31

--------------------------------------------------------------------------------



INFORMATION TECHNOLOGY
 
A.  Services to be provided:


The Information Technology Department of TD provides various software and
services to Harrisburg.  The Parties agree as follows:


1. Services Scope.


(a) Software, including software maintenance updates to third party products
(“Software”) and related services are listed on Exhibits A, B and C, attached
hereto.  TD and Harrisburg are authorized users of the Software included in such
Exhibits.  As such, Harrisburg will receive updates to the software as they are
offered to and implemented by TD.


(b) TD technical services, identified as “infrastructure services,” involve
hardware management and operational support for TD’s systems, and any applicable
communications equipment operating as of July 21, 2006, located at TD’s primary
data center at 1700 Horizon Way, Mt. Laurel, NJ (the “Data Center”).


Unless otherwise provided herein, TD shall provide Harrisburg and its authorized
users with technical support regarding the use of such services.  Such support
shall include: (1) reasonable telephone, facsimile and e-mail “hot-line” support
during Harrisburg’s business hours; and (ii) on-site support as is necessary to
maintain the Services in accordance with the representations and warranties set
forth in this portion of Schedule A.


2.  Consulting Services.  At Harrisburg’s request, which TD may refuse in its
reasonable discretion, TD shall provide Harrisburg with consulting services
relating to information technology Project Management Services (including
development, programming, installation, implementation, projects, and project
related support), Moves, Adds, Change Services, and other information technology
services that the Parties shall mutually agree upon (“Consulting
Services”).  Such Consulting Services are subject to the fees set forth below.


Additional TD Responsibilities.


 
1.
TD agrees to provide 99% availability for all systems, except during scheduled
maintenance or scheduled outages.

 
 
2.
TD agrees to make available any applicable TD systems in the event of an
emergency affecting only Harrisburg systems.  TD shall maintain a hot backup
site with sufficient capacity to restore core data processing and delivery
systems for Harrisburg in the event of a disaster.  If such an event occurs, TD
shall not give Harrisburg systems and data lesser priority than granted to TD
data and systems.

 
 
3.
TD agrees to notify Harrisburg of information technology system outages or other
processing difficulties that might affect Harrisburg work.

 
32

--------------------------------------------------------------------------------


 
 
4.
TD agrees to cooperate with any third party authorized to examine Harrisburg for
audit or regulatory purposes and provide specific information to Harrisburg as
requested by such third parties.

 
B.  Harrisburg Responsibilities:


 
1.
Harrisburg will be obligated under all licensee obligations as they may apply
and as modified by this agreement.

 
 
2.
Harrisburg will purchase and maintain, at its own expense, all such data
processing hardware and communications equipment which it owns, and which is
necessary to facilitate the proper use of and receipt of the data processing
services supplied by TD.

 
 
3.
Harrisburg will comply with TD’s security policies and related procedures.

 
 
4.
Harrisburg will report to TD any and all technical issues that TD needs to
address by contacting the IT Helpdesk at (856) 222-3601.

 
 
5.
Harrisburg shall submit to TD a Written Service Request for Consulting Services,
as needed.  The Consulting Services shall reference this portion of Schedule A
and be effective upon written acceptance by authorized representatives of both
parties.



C.  Fees and Costs:


Fees. Harrisburg agrees to pay TD a base monthly fee of $50 per million dollars
in Harrisburg assets on or about the 1st of each month.  The fee is subject to
modification if the products and services provided herein are modified as agreed
by the parties.  Harrisburg agrees to pay its share of the Bankway license
fee.  Harrisburg receives the benefit of a discounted rate by being included
with Bancorp’s (as defined in the Agreement) total assets.  This fee is based on
Harrisburg’s asset total as of March 31st of the current year that is included
with TD and other banks for the purpose of calculating the annual Bankway
license fee based on the Metavante Agreement.  Harrisburg’s asset size as of
March 31st of each year should be reported to TD by April 30th of each
year.  For purposes of this schedule, the current fee calculation shall be as
follows: for Bancorp’s total assets between $40 billion to less than $50
billion, applicable rate will equal $103-[(asset size in millions-40,000) x
.0011].  This shall be due the first day of July every year.  Note: as Bancorp’s
assets exceed $50 billion, the above calculation changes in accordance with the
Bankway License Agreement.
 
Compensation. As consideration for Consulting Services, Harrisburg agrees to a
time and material cost of $100 per hour.
 
Expenses and Additional Charges.  Harrisburg shall reimburse TD for all
out-of-pocket expenses, such as travel, lodging and the like, which are incurred
at the request of and approved by Harrisburg.  All other expenses are the
responsibility of TD.  Software licenses listed in Exhibit B are subject to
additional allocation payments by Harrisburg: (a) purchased hardware and per
unit third-party costs should be directly allocated based on specific Harrisburg
units; (b) shared costs, including enterprise-wide software licenses, should be
allocated based on proportional usage as negotiated by authorized TD and
Harrisburg representatives, to the extent
 
33

--------------------------------------------------------------------------------


 
such costs are not covered by this Schedule A or a further agreement between the
Parties.  Harrisburg and TD representatives must be able to document the
criteria used as part of the negotiated pricing schedule
 
INFORMATION TECHNOLOGY - Exhibit A
 

   
Vendor
Product
Momentum
Momentum
Attachmate
Extra
IBM
Operating System
IBM
Lotus Notes (Mail)
IBM
Lotus Notes (Databases)
Front Range
Heat
Sungard
Disaster Recovery
LURHQ
Intrusion Detection Services
Novell
Enterprise License Products*
Microsoft
Office Suite*
RIM
Blackberry Enterprise Server
EMC
Storage Area Network
HP
Storage Area Network

*           see individual vendor contract for list of products
 
INFORMATION TECHNOLOGY - Exhibit B

   
Vendor
Product
   
Metavante
Bankway
Metavante
AFS*
CheckFree
Pep+
Corrillian
Commerce Online (Voyager)
Carreker
AS/19 and AS/16
Princeton E-Com
Commerce Bill Payer
SI
Yes2003 (Telephone Banking)
Mgnet
Commerce Treasury Direct
Fundtech
Pay Plus
Harland
Encore!
Harland
Flextran
Harland
LaserPro
Magtec
Magtec
Metavane
ISVIEW
Sigtech
Signature Technology
MCOM
Penny Arcade
Bancware
Convergence
Baker Hill
One Point
US Treasury Department
Saving BondPro

*           see individual vendor contract for list of products
 
34

--------------------------------------------------------------------------------





INFORMATION TECHNOLOGY - Exhibit C
 

 
Business As Usual Services
Commerce Bank Network including routers, hubs, Wide Area Network connectivity
Intrusion Detection Services
Commerce Bank Firewalls
Virus Management Services
Patch Management Services
Remote Access Capability and Service
Data Security Functions
IT Procurement Functions
Help Desk Functions (Level 1)
Disaster Recovery Functions
Moves, Adds and Changes (includes only branch openings)
Storage Area Network (EMC and HP)
Xerox Print Services
Offsite Media Storage Services for Disaster Recovery
System Administration Services
Mail Services





35

--------------------------------------------------------------------------------



DEPOSIT LOSS PREVENTION


A.  Services to be provided:


TD shall provide the following fraud prevention, detection and analysis services
to Harrisburg:
 
 
1.
Wire Transfer Review. Analyze all outbound wire transfers exceeding
predetermined thresholds to validate the legitimacy of the funds being
transferred.

 
 
2.
System Support.   Ensure all fraud systems are maintained and updated in
accordance with vendor specifications.  Monitor system performance and support
the initiation and implementation of required enhancements and
modifications.  Ensure the balance reduction process is completed timely, when
appropriate.

 
 
3.
Overdraft Account Administration.  Ensure the Process/System utilized to
generate weekly management reports is functioning as intended and update/enhance
the system/process as required.  Generate daily management reports timely.

 
 
4.
Debit Card Fraud System Support.  Monitor system performance and support the
initiation and implementation of required enhancements and
modifications.  Design and implement fraud strategies based upon scoring as well
as mutually agreed upon operating procedures.

 
Additional TD Responsibilities.


 
1.
TD will ensure that balance reductions associated with the deposit/check fraud
and warning processes are applied immediately upon completion of the
prerequisite processes.

 
 
2.
Wire transfers initiated through Lotus Notes will be reviewed and approved
within 30 minutes of receipt in the loss prevention review database.  Harrisburg
will be contacted immediately when warranted.

 
 
3.
TD agrees to evaluate systems/process enhancement requests as appropriate and
provide Harrisburg with an appropriate response and implementation plan if
applicable.

 
 
4.
The overdraft report will be generated and distributed each day by TD unless an
unavoidable delay is communicated to Harrisburg.

 
 
5.
TD agrees to evaluate Visa debit card fraud system/process/strategy enhancement
requests as appropriate and provide Harrisburg with an appropriate response and
implementation plan if applicable.

 


36

--------------------------------------------------------------------------------


 


 
B.  Harrisburg Responsibilities:


Harrisburg will provide timely, accurate and complete response for decisions on
services required to meet established deadlines.
 
C.  Fees and Costs:


Fees.  Harrisburg agrees to pay the fees set forth in the attached Pricing
Exhibit.
 
Expenses and Additional Charges.  Harrisburg shall pay fees for pass-through
expenses, such as special forms, courier services, special requests, and other
charges incurred by TD for goods and services obtained by TD on Harrisburg’s
behalf.  These shall be billed to Harrisburg at cost.
 
Invoicing.  TD will produce a monthly invoice on or around the 1st of each month
and process a direct debit to Harrisburg’s account on or around the 25th of the
same month.
 
37

--------------------------------------------------------------------------------





DEPOSIT LOSS PREVENTION - Pricing Exhibit



       
Service*
Monthly Hours
Unit Cost
Monthly Cost
Wire Transfer Review
5
   
Miscellaneous Fraud Detection Functions
2
   
Daily Overdraft Report Generation
5
   
Total
12
$25.00
$300

   
Pass Through Costs
 
Processing
 
Early Warning Deposit Check Batch
as billed
Early Warning Deposit Check Real Time
as billed
Visa Checkcard/Falcon
as billed
Maintenance**
 
AFS Fraud
$93/month
AFS Teller Vision
$162/month
   
System Administration***
 
(including but not limited to: Deposit Fraud System, Early Warning, ATM Deposit
Float, Wire Transfer Review, Overdraft Reporting, Visa Debit Card Fraud System)
N/C



* Service hours and costs will be reviewed and adjusted (as applicable); interim
adjustments will be required if new services are implemented or Harrisburg
requests adjustments to parameters and TD agrees, which result in significant
volume increase.


** Maintenance costs will be allocated at a percentage equivalent to the
percentage of Harrisburg’s branches (currently [6.5]%).


***System Administration will continue to be provided at no cost unless
Harrisburg requests enhancements/modifications unique to Harrisburg.  If
applicable, a statement of work and cost estimate will be provided to Harrisburg
prior to project initiation.
 
38

--------------------------------------------------------------------------------



CARD PRODUCTION
 
A.  Services to be provided:


TD shall provide card expiration re-issue, production, support and distribution
services to Harrisburg for all ATM and debit card account holders of Harrisburg.
 
TD shall rely on information provided by Harrisburg and shall have no obligation
or responsibility to audit, check or verify the items provided to: (a) verify
account names, threshold, limits, addresses, fees and charges imposed by
Harrisburg on its customers and other similar matters on all debit/credit cards
produced to TD; (b) place stop payments and holds on accounts; and (c) determine
the accuracy, completeness or authenticity of account holders, account
information or account statuses.
 
B.  Harrisburg Responsibilities:


 
1.
Harrisburg shall deliver to TD all items in a condition consistent with
generally accepted requirements of a high-speed image processing operation.

 
 
2.
Harrisburg shall assume full responsibility for the accuracy, completeness, and
authenticity of all account holders and account information furnished to TD.

 
 
3.
Harrisburg shall provide to TD all data, information, management decision(s),
regulatory interpretations and policy guidelines as TD reasonably requires.

 
 
4.
Harrisburg shall provide to TD all contact lists and escalation procedures to
ensure that production problems and other issues requiring attention are
addressed on a timely basis by the appropriate individual(s).

 
C.  Fees and Costs:


           Fees.  Harrisburg shall pay a transaction fee of $5.81 per card
issued and mailed via express courier, and $1.34 per card issued and mailed via
regular postal mail.


           Expenses and Additional Charges.  None.
 
  Invoicing. TD will produce a quarterly invoice payable by Harrisburg within 30
days of presentment.


39

--------------------------------------------------------------------------------



CURRENCY RECONCILEMENT


A.  Services to be provided:


TD shall provide currency reconciliation recap services for Harrisburg’s branch
network.


Teller Change Calls Process.  Change calls will not appear on Store Recap and
will be posted to a “Teller Difference in Process” GL.  Harrisburg will have 5
days to clear any teller changes from the GL, beyond that if they are
unrecoverable, they will require Harrisburg to move the amounts to the “Teller
Differences” GL.  All changes under $5.00 will automatically post to
Harrisburg’s “Other Differences” GL.  After submission of Harrisburg recap, TD
will post a Teller Change Report for review and action by Harrisburg for Teller
Differences in Process postings.


Additional TD Responsibilities.


 
1.
TD shall assist in all change research requests.  The requests will be answered
in the order in which they were received.  Prior day changes must be requested
through voicemail or email sent to TD following the published Store process.

 
 
2.
TD shall provide the teller cash recap report via email by 11:00 am daily,
provided that store recaps were submitted by Harrisburg by the prior day
deadline as published in the Store process.

 
 
3.
TD shall notify Harrisburg at agreed upon timing when a store recap has not been
submitted.

 
 
4.
TD shall assist with research requests for store changes.

 
B.  Harrisburg Responsibilities:


 
1.
Harrisburg shall review and communicate actions from teller change reports and
teller cash reports as provided by process.

 
 
2.
Harrisburg shall input and forward to TD all branches’ currency teller recaps
before 7:30 p.m. daily for the current settlement date via the store cash
recap.  If, for any reason, this deadline cannot be met, notification to TD must
be made via voicemail or email to TD following the published Store process.

 
 
3.
Harrisburg shall communicate the following content for currency changes: branch
name or number, the date the change was received, the change call amounts (=/-),
the teller number, and if the adjustments relate to the cash-ins or cash-outs.

 
 
4.
Harrisburg shall assume full responsibility for the accuracy, completeness, and
authenticity of information furnished to TD.

 
 
5.
Harrisburg shall provide to TD all data, information, management decision(s),
regulatory interpretations and policy guidelines as TD reasonably requires.

 
40

--------------------------------------------------------------------------------


 
C.  Fees and Costs:


             Fees.  None.


Expenses and Additional Charges.  Harrisburg shall pay fees for pass-through
expenses, such as forms, supplies, plastics, and other materials.  Harrisburg
shall furnish (or, if TD agrees to so furnish, reimburse TD for) any special
forms, supplies or courier services applicable to the provision of the services
listed herein.
 
41

--------------------------------------------------------------------------------



CENTRALIZED CUSTOMER SERVICE


A.  Services to be provided:


TD shall provide customer call center operations for Harrisburg at Harrisburg’s
facility located at 3801 Paxton St., Harrisburg, Pennsylvania (PAXTON).  TD
shall provide the following call center and directory services to Harrisburg on
a 24/7 basis:
 
 
1.
Perform call center strategies and activities for Harrisburg to the extent
allowed for TD’s own processing, including but not limited to:

 
 
·
Answer calls for Harrisburg’s published customer service number

 
·
Interbank and Intrabank telephone transfers

 
·
Stop Payments

 
·
Research Requests

 
·
Memo Posting and grant provisional account credit

 
·
Account Information Inquiry and Update

 
·
Fee Reversals

 
·
Account Freeze/Hot Card

 
·
Order Checks and ATM Cards

 
·
COL PIN Reset

 
·
Call requiring Spanish translation

 
·
Fraud Unit Call and Reporting

 
·
Temporary/Limit Increase/authorization overrides

 
·
Customer Authentication



 
2.
Provide the following change management services:

 
 
·
Inform Harrisburg of technology changes for PAXTON call center utilizing TD’s
change management process, including Harrisburg participation in TD’s change
control meetings.  TD will notify Harrisburg in advance of any technology
changes that will impact Harrisburg.



 
·
Notice to vendors for shared PAXTON call center support shall be handled by TD
for vendors providing PAXTON infrastructure, and shall supersede Harrisburg
requests for the same.



 
·
Resolve conflicts between Harrisburg and TD directions to mutual vendors for
conflicting system changes through the change management and escalation process,
including parties’ risk/impact assessment.



 
·
Minimize impact to Harrisburg, to the extent possible, when making changes to
the PAXTON call center environment.



3. Provide communication and issue escalation services.  All
 
42

--------------------------------------------------------------------------------


 
PAXTON call center technology issues shall be reported to TD.  Harrisburg will
not be specifically notified of PAXTON call center issues unless there is a
reasonable likelihood that such issues will affect Harrisburg.  In the event
that a technology issue does affect Harrisburg, TD will be responsible for
problem determination and issue resolution.  TD will communicate to Harrisburg
the results of findings until the issue is closed, frequency to be agreed upon
by both parties.
 
 
4.
Provide Harrisburg with standard service level reports as requested and
published in Wow! Metrics and Risk Management reporting for operational
measurement.  Custom reports requested may be handled as billable services under
this agreement.

 
TD will extend the same standards of service and performance monitoring to
Harrisburg as it applies to its own processing.
 
B.  Harrisburg Responsibilities:


 
1.
Provide TD with account inquiry and update access to Harrisburg accounts as
needed to support service and support, and call transfer capability into
Harrisburg telephone banking system (IVR).

 
 
2.
Provide to TD such data and information that may affect maintenance of customer
call center operations service continuity.

 
 
3.
Lease to TD sufficient space at PAXTON to accommodate approximately 175 agent
seats and appropriate TD support staff (4).

 
 
4.
Provide TD with training space and 24/7 access to facilities to appropriately
support TD call center.

 
 
5.
Ensure TD with uninterrupted building access (24/7), workspace, configuration
space for computer and telephony equipment, and a secured storage.

 
 
6.
Ensure TD is provided with access to data center, wiring closets, telecom
demarcation points, server racks, patch panels, power sources, data
communications equipment, telecommunications equipment, servers, and
workstations.

 
 
7.
Provide TD with remote/local support administrative access to computing and
telecommunications equipment applicable to the provision of services, so TD may
modify hardware or software configuration as necessary.

 
 
8.
Provide TD with network port capacity to accommodate computer and telephony
equipment required for approximately 175 all center agent seats and 4 support
staff.

 
 
9.
Change management obligations:

 
 
·
Notify TD in advance for Harrisburg technology changes outside the PAXTON call
center that may/will impact the call center environment.  Such changes shall be
implemented following TD’s change management and escalation process.

 
43

--------------------------------------------------------------------------------



 
 
·
Restrict and enforce Harrisburg controls of its staff to TD infrastructure
located in PAXTON.



 
·
Refer to and notify TD of all required vendor communications related to the
PAXTON infrastructure.



 
·
Resolve change request conflicts between TD and mutual support vendors through
the change management and escalation process, to include a risk/impact
assessment.




 
10.
Provide communication and issue escalation services.  In the event that a
technology issue at PAXTON unrelated to the call center infrastructure affects
the PAXTON call center, Harrisburg shall be responsible for problem
determination and issue resolution, and shall communicate to TD management the
results findings until the issue is closed (frequency to be agreed upon by both
parties).

 
C.  Fee and Costs:


Fees.  Harrisburg shall pay $1.75 per customer call handled by TD.
 
Expenses and Additional Charges.  TD will reimburse Harrisburg for direct
expenses incurred in fingerprinting and security badge administration for PAXTON
TD employees.  Fees for pass-through expenses, such as special forms, courier
services, special requests, and other charges incurred by TD for goods and
services obtained by TD on Harrisburg’s behalf shall be billed to Harrisburg at
cost.
 
 
44

--------------------------------------------------------------------------------


 
COMPLIMENTARY STORE SERVICES  


A.  Services to be provided:


TD shall provide Harrisburg with Commerce Online services, including Internet
banking administration services, bill payment administration services, and
related support services.
 
TD shall rely on information provided by Harrisburg and shall have no obligation
or responsibility to audit, check or verify the items provided, including
without limitation to: (a) verify account names, threshold, limits, addresses,
fees and charges imposed by Harrisburg on its customers and other similar
matters; (b) place stop payments and holds on accounts; and (c) determine the
accuracy, completeness or authenticity of account holders, account information
or account statuses.
 
B.  Harrisburg Responsibilities:
 
 
1.
Harrisburg shall assume full responsibility for the accuracy, completeness, and
authenticity of all account holders and account information furnished to TD.



 
2.
Harrisburg shall provide to TD all data, information, management decision(s),
regulatory interpretations and policy guidelines as TD reasonably requires.



 
3.
Harrisburg shall provide to TD all contact lists and escalation procedures to
ensure that production problems and other issues requiring attention are
addressed on a timely basis by the appropriate individual(s).



C.  Fees and Costs:


             Fees.  None.


Expenses and Additional Charges.  Harrisburg shall pay fees for pass-through
expenses (as set forth in the Pricing Exhibit attached hereto), such as third
party processing and materials including but not limited to forms, supplies, and
plastics.  Harrisburg shall furnish (or, if TD agrees to so furnish, reimburse
TD for) any special forms, supplies or courier services applicable to the
provision of the services listed herein.


45

--------------------------------------------------------------------------------



COMPLIMENTARY STORE SERVICES - Pricing Exhibit
 

       
Service
Volume
Price
Total
Annual Charges – License Fees
Yearly Corillian Harrisburg Site
Maintenance
1
$25,000
 
Yearly Corillian User Maintenance
37,000
$1.00
 
Yearly Intuit Gold Support Fee (Quicken)
1
$10,000
 
Monthly Charges - License Fees
Corillian Additional Users
 
$1.90
 
Princeton eCom Bill Pay
 
$_**____
 
Current Total Due
     
* *Based on the current contract with PrincetonEcom, the current price based on
volume tiering is as follows:
 Paper Payments
 $       0.37
   
 Electronic Payments
 $       0.08
   
Current % of payments sent electronically
             76.00%
   
Current % of payments sent by paper check
              24.00%
   





46

--------------------------------------------------------------------------------



TRANSACTION SERVICES
 
A.  Services to be provided:


TD shall provide the basic item processing services listed in attached Exhibit
A, including but not limited to Inclearing, POD, Finesort, Mail Rendering,
Returns and Adjustments (“Item Processing”), and shall fulfill the performance
standards set forth in Exhibit B.  TD shall provide sort pattern changes and
application testing services for Harrisburg’s function migration.  Should
Harrisburg desire conversion testing, support and training in connection with
such transaction services, TD shall perform all necessary work as documented in
written statements of work as part of the TD Project Methodology.
 
The service levels set forth below are intended to establish TD’s performance of
the Item Processing prerequisites.


 
a.
Service levels shall include nine (7) critical service standard categories:
 
i.
   Files Extracts – Inclearing and POD Items
 
ii.
   Statement Rendering – Image and Non-image  
iii.
   Transit Cash Letter Processing  
iv.
   Image Item Storage and Archive  
v.
   Print Statements and Notices  
vi.
   Exceptions Item Pull & Statement Cycle Finesort  
vii.
   Controlled Disbursement        
b.
Service level prerequisites shall comprise five (4) levels:  
i.
   Item/Work Time Delivery  
ii.
   Incoming Work Quality  
iii.
   Outgoing Return Item Payment Decisions  
iv.
   Incoming Return Special Instructions















B.  Harrisburg Responsibilities:


 
1.
Harrisburg shall deliver to TD all items in a condition consistent with the
generally accepted requirements of a high-speed image processing operation.



 
2.
Harrisburg shall assume full responsibility for the accuracy, completeness, and
authenticity of all items furnished to TD.  TD will rely thereon and shall have
no obligation or responsibility to audit or check such items to (a) verify
dates, signatures, amounts, authorizations, endorsements, payment notices,
collection times, fees and charges imposed by Harrisburg on its customers and
other similar matters on all items delivered to TD; (b) place stop payments and
holds on accounts; and (c) determine the accuracy of all magnetic ink inscribed
or appearing on items, regardless of by whom or when inscribed.



 
3.
Harrisburg shall provide Inclearing, Un-encoded and Pre-encoded over-the-counter
items to TD each business day (Monday through Friday) as follows:

 
47

--------------------------------------------------------------------------------


 
 
·
Inclearing Items - 100% by 9:00 a.m.

 
·
SDS Items - 100% by 8:00 a.m.



 
4.
Harrisburg shall provide to TD such data and information, management
decision(s), regulatory interpretations and policy guidelines as TD reasonably
requires.



 
5.
Harrisburg shall provide to TD contact lists and escalation procedures to ensure
that production problems and other issues requiring attention are addressed on a
timely basis by the appropriate individual(s).



C.  Fees and Costs:


Basic Services Fee:


 
·
Monthly Fees.  Harrisburg shall pay a minimum monthly fee of $79,003, as set
forth on Exhibit A (Basic Service Fee Schedule at the volumes and amounts
outlined, less any monthly credits or adjustments).  



 
·
Fee Basis.  A monthly service fee shall be calculated using average item volumes
and unit cost pricing per job function.  The fee shall be derived by multiplying
the item volumes provided by TD, and agreed upon by Harrisburg, and published in
the Basic Service Fee Schedule, by the Harrisburg unit cost factor per function.

 
Conversion Fee.  Harrisburg will pay all software technical support, application
development, file extract creation and associated on-site travel related
expenses (if required) to support the function migration.  Where appropriate,
vendor invoices will be billed directly to Harrisburg.


Expenses and Additional Charges.  Fees for pass-through expenses, such as
correspondent bank charges, postage, zip sort, branch hub courier, mailing
supplies, forms and paper, and other charges incurred by TD for goods or
services obtained by TD on Harrisburg’s behalf shall be billed to Harrisburg at
cost, plus any TD service fees if applicable.
 
Travel Expenses. Harrisburg shall reimburse any consultants that the Parties
mutually agree to employ for all out-of-pocket expenses such as travel, lodging,
and related expenses, which shall be incurred at the request of and approved by
the Parties.  All other expenses are the responsibility of the consultant.
 
Invoicing. TD will produce a monthly invoice, which is payable by Harrisburg
within 30 days of presentment.
 
Fee Change Basis.  TD shall apply a 20% volume growth allowance per job
function.  Harrisburg will adjust the unit cost and minimum monthly fee pricing
per function when the allowable growth factor is exceeded.  The actual volume
growth and the resulting staffing and capital impact will determine the actual
adjustment.
 
48

--------------------------------------------------------------------------------



TRANSACTION SERVICES
 
Exhibit A - Basic Services Fee Schedule
 
Item Processing Services


Function
 
Current Volume as of 3/31/06
   
Unit Cost ($)
 
Inclearing
    732,542      
0.021
 
Inclearing Rejects
    14,693       0  
POD
    770,808       0.035  
POD Rejects
    10,993       0  
Data Entry/Recon
    654,572       0.024  
Transit Dispatch
    763,219       0.003  
Finesort
    91,605       0.022  
Exceptions
    45,312       0.022  
Inbound Returns
    2,144       0.109  
Outbound Returns
    11,020       0.109  
Unposted
    6,006       0.109  
DDA Statements – Auto
    96,452       0.068  
DDA Statements- Checks
    6,468       0.068  
Savings Others
    30,239       0.068  



 
Other Expense
 
TD Expense
   
Harrisburg Expense
 
Correspondent Bank Charges
        X  
Postage
       
X – pass-through
 
Zip Sort
       
X – pass-through
 
Federal Reserve Courier
             
Branch Hub Courier**
        X  
Weekend/Westbound Courier**
  X    
X – direct bill credit **
 
Mailing Supplies
          X  
Forms and Paper
          X  


 
**As agreed upon between Harrisburg and TD, Branch Hub Courier would be
Harrisburg’s responsibility, while Westbound Courier would remain a TD
charge.  Harrisburg is directly billed for Westbound Courier services provided
by AEX.  A credit adjustment to the monthly transaction services bill in the
amount of $8,442 per month shall be processed until amended by mutual agreement
of the parties, or upon elimination of the service requirement, i.e. Harrisburg
remote capture site.
 
49

--------------------------------------------------------------------------------



TRANSACTION SERVICES
 
Exhibit B - Transaction Services Performance Standards
 
The measurements and service levels set forth below are intended to ensure TD’s
performance of the services and Harrisburg’s performance of service level
prerequisites.  TD performance standards are measured monthly except as where
noted.
 
1.  File Extract
 
A. Harrisburg Prerequisite
 
Inclearing Items from the Federal Reserve Bank and other financial institutions
are delivered to TD, according to the schedule below.  Over-the-Counter Items,
Transit Items and Pre-encoded Items are presented in a condition consistent with
the generally accepted requirements of a high-speed image processing operation
according to the predetermined delivery schedule.
 
Pre-encoded Items are presented in the standard format of not greater than
250-300 items per batch, a listing for each bundle, physical item order matches
list tape for each bundle and Credits are pre-encoded.
 
Inclearing, Un-encoded and Pre-encoded Over-the-Counter (OTC) items will be
delivered to TD each Business Day (Monday through Friday) as follows: Inclearing
Items - 100% by 09:00 and SDS -100% by 08:00.
 
B.  TD Service Level Standard
 
Complete transmission of Item Posting Files or delivery of CD-ROM according to
the following schedule eighty-nine (89) percent of each month’s Business Days.
 
Inclearing - 18:00 Monday thru Friday, POD Items File –  12:00 a.m. Monday thru
Friday.
 
2. Statement Rendering
 
A. Harrisburg Prerequisite
 
For TD IT Services, delivery of statement print by 8:00 a.m. on the first
Business Day after the Statement Cycle Date. TD to forward the statement cycle
file by 05:00 of the first Business Day after the Statement Cycle Date for all
statement cycles.  The delivery of finesorted items in account number order by
17:00 on the Business Day following the Statement Cycle Date for all statement
cycles.  Harrisburg will deliver marketing inserts to TD five (5) Business Days
prior to insertion and must be of a size, format and quality required by
automated statement rendition equipment and acceptable to Harrisburg and TD.
 
B.  TD Service Level Standard
 
50

--------------------------------------------------------------------------------


 
Daily Image Statement Cycles: 100% of non-crippled paper, including mutilated
statements requiring reprint, will be rendered and made available for pickup by
Harrisburg’s zip-sort vendor, 75% on Business Day 1 and 25% on Business Day 2,
after the printed statements are received.
 
Daily Non-Image Statement Cycles: 100% of finesorted checks, non-crippled paper,
including mutilated statements requiring reprint, will be rendered and made
available for pickup by Harrisburg’s zip-sort vendor, 75% on Business Day 2 and
25% on Business Day 3, after the printed statements are received.
 
EOM Statement Cycle: 100% of month end non-crippled paper, including mutilated
statements requiring reprint, will be rendered and made available for pickup by
Harrisburg’s zip-sort vendor, 20% each Business Day for a total of five (5)
Business Days after the Statement Cycle Date.
 
TD will print statements prior to 7:00 on the first Business Day following the
Statement Cycle Date.  The print quality must be consistent with that required
by automated ZIP code sorting equipment and acceptable to Harrisburg, TD and
TD’s zip-sort vendor.
 
Meet Service Level Standard ninety-five (95) percent of each month’s Business
Days.
 
3. Transit Cash Letter Processing
 
A. Harrisburg Prerequisite
 
Over-the-Counter Un-encoded and Pre-encoded Items are presented in a condition
consistent with the generally accepted requirements of a high-speed item
processing operation according to the delivery schedule.  Items are presented in
the format of credit(s) before the associated debit(s), not greater than 250-300
Items per batch, a tape listing for each bundle and the physical Item order
matches list tape for each bundle.
 
Over-the-Counter Items and Pre-encoded Items are delivered twice daily to TD on
the following schedule: Monday to Friday, 60% by 19:30, 100% by 21:30.  The MICR
reject rate will not exceed 1%.  If reject rate exceeds 1%, normal SLA’s will
not be applicable.
 
B. TD Service Level Standard
 
On-time release by TD of Transit Cash Letters to meet deadlines established by
the Federal Reserve Bank of Philadelphia, Liberty Clearing House or other
upstream correspondents utilized by Harrisburg with no more than fifteen (15)
cash letter exceptions per one hundred thousand (100,000) Transit Items
processed, said exception rate to be adjusted over time. Outgoing cash letters
will be labeled according to reasonable Harrisburg requirements and
instructions, said requirements subject to change.
 
Meet Service Level Standard ninety-five (95) percent of each month’s Business
Days.
 
C. Measurement
 
 
51

--------------------------------------------------------------------------------


 
TD will provide to Harrisburg monthly Transit Item volume and dollar total,
reporting of Federal Reserve Bank and upstream correspondent cash letter
deadline misses, incoming work time deliveries and volume percentages per run
extracted from the Receive Sentry application.
 
Harrisburg will present Cash letter exceptions to TD for review, validation and
tracking. Transit Cash Letter exceptions refer only to free or missing Item
conditions created by TD, encoding errors committed by TD and packaging and
labeling errors reported.
 
4. Image Item Storage and Archive
 
A. Harrisburg Prerequisite
 
Inclearing Items from the Federal Reserve Bank, Clearing House and other
financial institutions and the Over-the-Counter Items, Transit Items and
Pre-encoded Items will be presented in a condition consistent with the generally
accepted requirements and according to schedule and percentages listed in
section 2 of the Customer Deliverables.
 
B. TD Service Level Standard
 
Inclearing and Over-the-Counter check images will be available to Harrisburg
users each day, Monday through Saturday, between the hours of 07:00 and
20:00.  If the image archive is unavailable as a result of a failure that is
within TD’s scope of control, TD will retrieve Item images from the archive, or
retrieve available original items.
 
Meet Service Level Standard ninety-five (95) percent of each month’s Business
Days.
 
C. Measurement
 
TD daily status reports.  Harrisburg reported instances where archived image
Items access was late or unavailable.
 
5. Print Statements and Notices
 
A. Harrisburg Prerequisite
 
Errors reported to TD as they are reported to Harrisburg by their end-users and
customers.
 
B. TD Service Level Standard
 
TD will laser print Harrisburg statements in simplex mode as is mutually agreed
to by Harrisburg and TD.  Conventional statement print quality must be legible
and readable, of a quality that is consistent with that required by automated
ZIP code sorting equipment and acceptable to Harrisburg zip-sort vendor and
reasonably acceptable to Harrisburg’s end-user.
 
Meet Service Level Standard ninety-five (95) percent of each month’s Business
Days.
 
C. Measurement
 
52

--------------------------------------------------------------------------------


 
Harrisburg maintained log of end-Harrisburg complaints, a copy of which will be
provided to TD for review, validation and tracking.
 
6. Exception Item Pull and Statement Cycle Finesort
 
A. Harrisburg Prerequisite
 
Transmission of Exception Item pull file to TD completed prior to 04:00 a.m. on
Tuesday or day following a holiday, 02:30 a.m. on Wednesday through
Saturday.  Transmission of the Harrisburg Statement Cycle Finesort completed
prior to 4:00 am on the designated cycle dates.
 
B. TD Service Level Standard
 
Harrisburg Exception items will be delivered to MTL Returns unit by 06:30 a.m.
on Monday and Wednesday through Friday Business Days and 08:00 on Tuesday
Business Days. Statement Cycle Finesort will be completed and delivered to the
MTL Statement Rendering unit by 12:00 p.m. on the Business Day following the
statement cycle cut.
 
Meet Service Level Standard ninety-five (95) percent of each month’s Business
Days.
 
C. Measurement
 
TD daily status report.  TD reported instances where file transmissions are not
completed prior to the established time.  Harrisburg internal reported instances
where the exception items and the statement finesort are not available prior to
the established time.
 
7. Controlled Disbursement
 
A. Harrisburg Prerequisite
 
Inclearing Items from the Federal Reserve Bank are delivered to TD in Mt. Laurel
by 9:00 a.m.  Incoming SDS items from Mellon Bank, M&T Bank, Citizens Bank, Bank
of America, Wachovia Bank and PNC Bank are delivered to TD by 8:00 a.m. Monday
to Friday.  Harrisburg is responsible for notifying TD of any additional
accounts to be added to reporting mechanism or those accounts to be
deleted.  Reporting modifications will take effect 24 hours from time of
notification.
 
B. TD Service Level Standard
 
TD will capture the above presentment and provide by 11:00 a.m. daily a summary
report of all activity on Harrisburg specified Corporate accounts.  Report will
identify total volume and dollars for each account, and consist of all checks
captured/balanced up through the 11:00 a.m. deadline.  Report will be dispatched
to a designated Harrisburg representative via email and/or fax.
 
C. Measurement
 
 
53

--------------------------------------------------------------------------------


 
TD daily status reports listing reported instances where the report was not
delivered prior to the established time.
 
8. Incoming & Outgoing Returns
 
A. Harrisburg Prerequisite
 
Harrisburg will complete all Outgoing NSF/UCF payment decisions on D3000 prior
to 12 p.m. daily.  All Unposted payment decisions must be phoned or faxed to TD
Returns unit prior to 12 p.m. daily.  Large Dollar verification payment
decision, requested by TD, must be completed prior to 2 p.m.  Harrisburg must
provide any Incoming (RDI) special instruction requests to TD in a timely matter
via email (re: special handling or mailing address).
 
B. TD Service Level Standard
 
TD will release Returns Cash Letters to IP to meet deadlines established by the
Federal Reserve Bank of Philadelphia.  All Inclearing Return Items from the
Federal Reserve Bank will be processed the same day received.  TD will forward
all Overdrawn Return Deposited Items the following morning to Harrisburg’s
Security unit via the established internal mail delivery between the two
sites.  The delivery will leave MTL at 6:30 a.m. and arrive at the
Harrisburg Operations Center by 9:30 a.m.
 
C. Measurement
 
TD daily management reports.  TD reported instances where file transmissions are
not completed prior to the established time.
 
54

--------------------------------------------------------------------------------





NJ Services – Additional Service Activities


Network
 
1.
McGuire Forecasting to service performance modeling & market value calculations

 
2.
Encore new account forms



AML/BSA
 
3.
Crystal reports for Atchley Suspects, Wires, CIP information alerts



Cash Management
 
4.
Secure ID tokens

 
5.
Remote Deposit

 
6.
Merchant Credit Cards Heartland

 
7.
Corporate payment notification



Deposit Loss & Fraud
 
8.
Formatting and delivery of visa reports



Technology
 
9.
A2i support and hosting
  10. Lexis Nexis file transmission for day 2 processing   11. Collections file
transmission – to CARMS Pro application   12. ATM staging and machine
certification   13. PHEAA BAI file   14. Karns BAI file   15. FTP transmissions
  16. Data Exchange   17. RDI special handling   18. Credit Bureau file
transmission (monthly)  
19.
AA statement file upload to Kirchman      

Transaction Services

  20. Foreign check special handling   21. Administration of ORA database













Other
 
22.
Referrals to capital market, insurance, leasing



 
55

--------------------------------------------------------------------------------


SCHEDULE A-2
 
TAIL SERVICES
 
 
Historical information for AFS, MCIS, subpoena processing and TREEV


 
56

--------------------------------------------------------------------------------



SCHEDULE B
 
MILESTONE EVENTS
 
 
1.
The Parties complete and publish (i) a draft detailed integrated conversion and
transition plan, project charters to include core, non-core applications,
services, and infrastructure, by November 28, 2008, and (ii) the final detailed
integrated conversion and transition plan to include ancillary applications by
December 15, 2008.

 
 
2.
TD provides full file data cuts, effective after nightly processing January 23,
2009; delivery no later than January 26, 2009.

 
 
3.
Harrisburg completes the network infrastructure build-out by January 31, 2009.

 
 
4.
TD provides all signature cards and snippets by February 23, 2009.

 
 
5.
Harrisburg completes core and noncore data verification conversion by February
23, 2009.

 
 
6.
TD delivers all deposit, check and statement images from July 1, 2008 to Current
date by March 13, 2009.

 
 
7.
TD provides full file data cut, effective date as of April 10, 2009 after
nightly processing; delivery no later than April 13, 2009.

 
 
8.
TD provides full image file containing eighteen (18) months of all check,
deposit and statement images by April 10, 2009.

 

  9. TD provides full file data cut, effective date as of May 15, 2009 after
nightly processing; delivery immediately following batch processing by an agreed
AM delivery time on May 16, 2009.         10. Harrisburg completes mock
conversion readiness sign-off for live conversion by May 20, 2009.         11.
TD provides full file data cut, effective as of June 12, 2009 after nightly
processing; delivery immediately following batch processing by an agreed AM
delivery time June 13, 2009.         12. Harrisburg implements Go-Live
Transition on June 13, 2009.         13. Harrisburg completes all Core Services
(other than Tail Services) by July 15, 2009.         14. The Parties complete
all Tail Services by August 15, 2009, including TD provides seven years of all
images including but not limited to check, deposit, statement images (the
remaining 5.5 years, related to Milestone 8) and reports.

 

 
57

--------------------------------------------------------------------------------



 
 SCHEDULE C


PRIOR MARKS
 


Title
 
Reg./App. No.
 
Current Owner
THERE’S NO PLACE LIKE COMMERCE!
3,283,043
Commerce Bancorp, LLC
MONEY ROCKS!
3,262,905
Commerce Bancorp, LLC
C AND DESIGN
[image1.jpg]
3,068,258
Commerce Bancorp, LLC
AMERICA’S MOST CONVENIENT GIFT
3,133,194
Commerce Bancorp, LLC
MAKING MONEY MAKE SENSE
2,931,623
Commerce Bancorp, LLC
WOW! THE CUSTOMER
2,961,932
Commerce Bancorp, LLC
AMERICA’S #1 BANK
3,235,767
Commerce Bancorp, LLC
WOW ANSWER GUIDE AND DESIGN
[image2.jpg]
2,572,852
Commerce Bancorp, LLC
WOW ANSWER GUIDE
2,570,816
Commerce Bancorp, LLC
C COMMERCE BANK AND DESIGN
[image3.jpg]
3,214,418
Commerce Bancorp, LLC
CAMP BUSINESS AND DESIGN
[image4.jpg]
3,009,960
Commerce Bancorp, LLC
MOST CONVENIENT BANK
3,204,243
Commerce Bancorp, LLC
C AND DESIGN
[image5.jpg]
2,506,199
Commerce Bancorp, LLC
COMMERCE C COMMERCIAL LEASING
2,795,525
Commerce Bancorp, LLC
COMMERCE TRADEFINANCEDIRECT
3,177,453
Commerce Bancorp, LLC
COMMERCE UNIVERSITY
3,115,621
Commerce Bancorp, LLC
PENNY ARCADE
3,102,701
Commerce Bancorp, LLC
RED FRIDAY
3,104,346
Commerce Bancorp, LLC
CAMP BUSINESS
2,914,229
Commerce Bancorp, LLC
AMERICA’S MOST CONVENIENT INVESTMENTS
3,012,501
Commerce Bancorp, LLC
CAMP BUSINESS: THE LEARNING JOURNEY
2,911,543
Commerce Bancorp, LLC
COMMERCE U C UNIVERSITY AND DESIGN
[image6.jpg]
2,996,378
Commerce Bancorp, LLC
THE LEARNING JOURNEY
2,862,324
Commerce Bancorp, LLC
AMERICA’S MOST CONVENIENT INSURANCE
2,922,054
Commerce Bancorp, LLC

 
58

--------------------------------------------------------------------------------


 
Title
 Reg./App.No.
 Current Owner
 
AMERICA’S MOST CONVENIENT BANK
2,890,738
Commerce Bancorp, LLC
COMMERCEWOW!ZONE
2,671,666
Commerce Bancorp, LLC
COMMERCEWOW! ZONE AND DESIGN
[image7.jpg]
2,680,303
Commerce Bancorp, LLC
COMMERCE TREASURYDIRECT
2,839,401
Commerce Bancorp, LLC
COMMERCE CHECKVIEW
2,831,145
Commerce Bancorp, LLC
COMMERCE
2,084,001
Commerce Bancorp, LLC
AMERICA’S MOST CONVENIENT BANK
2,462,917
Commerce Bancorp, LLC
YESBANK.COM
2,917,576
Commerce Bancorp, LLC
THE YES BANK
2,331,011
Commerce Bancorp, LLC
THE COMMERCE ADVANTAGE
2,708,238
Commerce Bancorp, LLC
1-800-YES-2000
2,533,220
Commerce Bancorp, LLC
COMMERCE CAPITAL MARKETS
2,664,917
Commerce Bancorp, LLC
AMERICA’S MOST CONVENIENT BANK
2,260,060
Commerce Bancorp, LLC
CAMP-NJ
2,555,571
Commerce Capital Markets, Inc.
MONEY ROCKS! AND DESIGN
[image8.jpg]
78/733,688
Commerce Bancorp, LLC
YOU’VE EARNED IT!
78/710,749
 
Commerce Bancorp, LLC
AMERICA’S MOST CONVENIENT GIFT
78/532,315
 
Commerce Bancorp, LLC
AMERICA’S COMMERCE BANK
 
78/764,450
Commerce Bancorp, LLC
ESCROWDIRECT
78/545,599
 
Commerce Bancorp, LLC
COMMERCE REWARDS
78/710,746
Commerce Bancorp, LLC
COMMERCE C CAPITAL MARKETS AND DESIGN
[image9.jpg]
78/807,821
Commerce Bancorp, LLC
COMMERCE BANC INSURANCE SERVICES
78/962,454
Commerce Bancorp, LLC
COMMERCE C BANC INSURANCE SERVICES AND DESIGN
[image10.jpg]
78/920,813
Commerce Bancorp, LLC
COMMERCE C WEALTH MANAGEMENT AND DESIGN
[image11.jpg]
77/209,408
 
Commerce Bancorp, LLC

 
59

--------------------------------------------------------------------------------


 
Title
 Reg./App.No.
  Current Owner
 
COMMERCE WEALTH MANAGEMENT
77/190,893
 
Commerce Bancorp, LLC
COMMERCE BANC INSURANCE AGENCY
77/007,716
Commerce Bancorp, LLC
AMERICA’S BEST BANK
77/026,760
 
Commerce Bancorp, LLC
COMMERCE INSURANCE SERVICES
 
76/519,871
Commerce Bancorp, LLC
COMMERCE RAPIDDEPOSIT
76/595,029
Commerce Bancorp, LLC
WOW
76/536,100
Commerce Bancorp, LLC
PENNY ARCADE
76/977,915
Commerce Bancorp, LLC
WOW!
76/519,868
Commerce Bancorp, LLC

 




Title
 
Reg./App. No.
 
Current Owner
 
State of Reg.
or App.
 
C
199806232
Commerce Bancorp, LLC
Delaware
C COMMERCE BANK
(200)51856245
Commerce Bancorp, LLC
Delaware
COMMERCE NATIONAL
(200000)70367
Commerce Bancorp, LLC
Delaware
COMMERCE BANK
(199)9806231
Commerce Bancorp, LLC
Delaware
COMMERCE
9806233
Commerce Bancorp, LLC
Delaware
COMMERCE BANK
20521
Commerce Bancorp, LLC
New Jersey
C
20522
Commerce Bancorp, LLC
New Jersey
COMMERCE
20523
Commerce Bancorp, LLC
New Jersey
COMMERCE NATIONAL
20520
Commerce Bancorp, LLC
New Jersey
C COMMERCE BANK
22189
Commerce Bancorp, LLC
New Jersey
COMMERCE BANK
N/A
Commerce Bancorp, LLC
Virginia



www.commercepc.com
 
60

--------------------------------------------------------------------------------


 
SCHEDULE D


PENNSYLVANIA COUNTY LIST




Adams
Berks
Bradford
Carbon
Centre
Clinton
Columbia
Cumberland
Dauphin
Franklin
Fulton
Huntingdon
Juniata
Lackawanna
Lancaster
Lebanon
Luzerne
Lycoming
Mifflin
Monroe
Montour
Northumberland
Perry
Pike
Potter
Schuylkill
Snyder
Sullivan
Susquehanna
Tioga
Union
Wayne
Wyoming
York
 
61

--------------------------------------------------------------------------------


 
SCHEDULE E


PROHIBITED MARKS


Any trademark containing:
 
1.  COMMERCE
 
2.  MOST CONVENIENT or MORE CONVENIENT
 
3.  YES
 
4.  WOW
 
5.  A RED C AS A STANDALONE OR DISTINCTIVE MARK
 
6.  RED [DAY OF WEEK]
 
7.  PENNY ARCADE
 


 


62


--------------------------------------------------------------------------------
